 
Exhibit 10.1
 
 

 
AMENDMENT NO. 3 TO THE
AMENDED AND RESTATED
FIVE-YEAR CREDIT AGREEMENT


 
                                                                Dated as of
January 5, 2009
 
AMENDMENT NO. 3 TO THE AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT by and
among Jones Apparel Group USA, Inc. (formerly known as Kasper, Ltd.), a Delaware
corporation (the “Borrower”), the Additional Obligors referred to therein, the
banks, financial institutions and other institutional lenders parties to the
2005 Credit Agreement referred to below (collectively, the “Lenders”) and
Wachovia Bank, National Association, as agent (the “Administrative Agent”) for
the Lenders.
 
PRELIMINARY STATEMENTS:
 
(1)           The Borrower’s predecessor in interest Jones Apparel Group USA,
Inc., a Pennsylvania corporation (“Old Jones USA”), the Additional Obligors, the
Lenders, the Administrative Agent and other parties thereto had entered into an
Amended and Restated Five-Year Credit Agreement dated as of May 16, 2005, as
amended by Amendment No. 1 dated as of July 27, 2007, and as further amended and
restated by Amendment No. 2 dated as of June 6, 2008 (as amended and restated,
the “2005 Credit Agreement”).  Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the 2005 Credit Agreement.
 
(2)           Old Jones USA merged into the Borrower as of January 1, 2007.
 
(3)           The Borrower has requested changes and modifications to the 2005
Credit Agreement as hereinafter set forth; the Required Lenders are, on the
terms and conditions stated below, willing to grant the request of the Borrower;
and the Borrower and the Required Lenders have agreed to further amend the 2005
Credit Agreement as hereinafter set forth.
 
(4)           Reference is made to the Amended and Restated Five-Year Credit
Agreement dated as of June 15, 2004, as amended and restated as of June 6, 2008
(the “2004 Credit Agreement”), by and among the Borrower, the additional
obligors referred to therein, Wachovia Bank, National Association, as
administrative agent (the “2004 Administrative Agent”) and the Lenders and
Agents party thereto.
 
SECTION 1. Amendments to 2005 Credit Agreement.  The 2005 Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 3, hereby amended in its entirety to
read in full as set forth in Annex A hereto.
 
SECTION 2. Execution and Delivery; Termination of 2004 Credit Agreement.  This
Amendment shall become a legally binding document subject to the conditions of
effectiveness listed in Section 3 on the first date (the “Execution Date”) when
(a) the Borrower and the Additional Obligors shall have executed and delivered
to the Administrative Agent counterparts to this Amendment and (b) the Borrower
shall have received executed counterparts to this Amendment from the
Administrative Agent and the Required Lenders.  Notwithstanding the conditions
of effectiveness set forth in Section 3, on the Business Day immediately
following the Execution Date, the Borrower will provide notice to the 2004
Administrative Agent (the “Termination Notice”) pursuant to Section 2.5 of the
2004 Credit Agreement to permanently terminate the entire Revolving Credit
Commitment (as defined under the 2004 Credit Agreement) (the “2004 Facility
Termination”).  Such notice will specify the earliest effective date for the
2004 Facility Termination after the date of such notice that is permitted by the
terms of the 2004 Credit Agreement, after giving effect to the waiver referred
to in the next following sentence (to the extent effective under the 2004 Credit
Agreement).  If the Lenders party to this Amendment constitute the “Required
Lenders” under the 2004 Credit Agreement, such Lenders waive their right under
Section 2.5 of the 2004 Credit Agreement to receive written notice five business
days’ prior to the termination of the Revolving Credit Commitment, to the extent
necessary to permit the 2004 Facility Termination to occur on or prior to
December 31, 2008.
 
 
 

--------------------------------------------------------------------------------

2
 
 
SECTION 3. Conditions of Effectiveness.  This Amendment is subject to the
provisions of Section 14.11 of the 2005 Credit Agreement.  Section 1 of this
Agreement shall become effective as of the date first above written (the
“Amendment Effective Date”) when and only when, on or before January 9, 2009,
the Administrative Agent shall have received:
 
(a) Notice from the administrative agent under the 2004 Credit Agreement that
all commitments thereunder have been terminated and that all amounts payable or
accrued under such credit agreement have been paid in full.
 
(b) A security agreement in substantially the form of Annex B hereto (the
“Security Agreement”), duly executed by each Credit Party and each Subsidiary
listed on Schedule I hereto (collectively with the Credit Parties, the “Granting
Parties”), together with:
 
(i) acknowledgment copies or stamped receipt copies of financing statements,
duly filed on or before the Amendment Effective Date under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may
reasonably request in order to perfect and protect the liens and security
interests created under the Security Agreement, covering the Collateral
described in the Security Agreement,
 
(ii) the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Collateral Grantors in the jurisdictions
contemplated by clause (i) above and copies of the financing statements (or
similar documents) disclosed by such search.
 
(c) A Canadian security agreement in form and substance reasonably satisfactory
to the Administrative Agent, duly executed by Jones Apparel Group Canada, LP,
together with evidence of such filings and other actions required under the laws
of the applicable jurisdiction that the Administrative Agent may reasonably
request in order to perfect the liens and security interests created thereunder.
 
(d) A certificate from a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent, to the effect that all representations
and warranties of the Borrower contained in the 2005 Credit Agreement are true,
correct and complete in all material respects with the same effect as if made on
and as of the Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date); that the Borrower is not in
violation of any of the covenants contained in the 2005 Credit Agreement, as
amended hereby; that, after giving effect to the transactions contemplated by
this Amendment, no Default or Event of Default has occurred and is continuing;
and that each of the conditions to the effectiveness of this Amendment has been
satisfied or waived (assuming satisfaction of the Administrative Agent where not
advised otherwise).
 
 
 
Amendment No. 3 to the
Amended and Restated Credit Agreement


--------------------------------------------------------------------------------

3
 
 
(e) A certificate of the secretary, assistant secretary or general counsel of
the Borrower, each Additional Obligor and each other Grantor (as defined in the
Security Agreement) certifying as to the incumbency and genuineness of the
signature of each officer of such Person executing this Amendment or each other
Loan Document to which it is a party and certifying that attached thereto is a
true, correct and complete copy of resolutions duly adopted by the Board of
Directors of such Person authorizing, in the case of the Borrower, the
borrowings contemplated under the 2005 Credit Agreement, as amended hereby, and
in the case of each such Person, the execution, delivery and performance of this
Amendment or the Loan Documents to which it is to be a party.
 
(f) Favorable opinions of Ira M. Dansky, General Counsel to the Borrower,
Cravath, Swaine & Moore LLP, special counsel to the Borrower, Schnader Harrison
Segal & Lewis LLP, Pennsylvania counsel to the Borrower, and Drinker Biddle &
Reath LLP, New Jersey counsel to the Borrower, Cassels Brock & Blackwell,
Canadian counsel to the Borrower, and such other opinions as may be agreed,
addressed to the Administrative Agent and the Lenders with respect to the
Borrower, the Loan Documents and such other matters as the Lenders shall
reasonably request.
 
(g) The Borrower shall have paid all accrued fees and expenses of the Joint Lead
Arrangers and Joint Bookrunners and the Administrative Agent (including the
accrued fees and expenses of counsel to the Joint Lead Arrangers and Joint
Bookrunners) and the amendment fees payable to the Lenders for which invoices
have been received.
 
SECTION 4. Reference to and Effect on the 2005 Credit Agreement and the
Notes.  (a)  On and after the Amendment Effective Date, each reference in the
2005 Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the 2005 Credit Agreement, and each reference in (i)
the Notes and (ii) each of the other Loan Documents, to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the 2005 Credit
Agreement, shall mean and be a reference to the 2005 Credit Agreement, as
amended by this Amendment.
 
(b) The 2005 Credit Agreement, the Notes and each of the other Loan Documents,
as specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.
 
(c) Changes in the Applicable Margin effected by this Amendment shall be
effective for all periods (or portions thereof) on and after the Amendment
Effective Date.  Any interest, fees or other amounts accruing on the basis of
the Applicable Margin during periods (or portions thereof) prior to the
Amendment Effective Date will accrue on the basis of the Applicable Margin in
effect for such periods prior to the Amendment Effective Date.
 
(d) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under the 2005 Credit
Agreement, nor constitute a waiver of any provision of the 2005 Credit
Agreement.
 
 
Amendment No. 3 to the
Amended and Restated Credit Agreement


--------------------------------------------------------------------------------

4
 
 
SECTION 5. Costs, Expenses.  The Borrower agrees to pay on demand all reasonable
costs and expenses of the Administrative Agent and the Arrangers in connection
with the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
disbursements of counsel for the Administrative Agent and the Arrangers) in
accordance with the terms of Section 14.2 of the 2005 Credit Agreement.
 
SECTION 6. Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic medium shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
SECTION 7. Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
 

Amendment No. 3 to the
Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
JONES APPAREL GROUP USA, INC.,
as Borrower
         
 
By:
/s/  Joseph T. Donnalley       Name:  Joseph T. Donnalley        Title:   
Treasurer          

 

 
JONES APPAREL GROUP, INC.,
as Additional Obligor
         
 
By:
/s/  Joseph T. Donnalley       Name:  Joseph T. Donnalley       
Title:    Treasurer and Senior Vice President, Corporate Taxation
     and Risk Management
         

 

 
JONES APPAREL GROUP HOLDINGS, INC.,
as Additional Obligor
         
 
By:
/s/  Joseph T. Donnalley       Name:  Joseph T. Donnalley        Title:   
Treasurer          

 

 
JONES RETAIL CORPORATION,
as Additional Obligor
         
 
By:
/s/  Joseph T. Donnalley       Name:  Joseph T. Donnalley        Title:    Vice
President & Treasurer          

 

 
NINE WEST FOOTWEAR CORPORATION,
as Additional Obligor
         
 
By:
/s/  Joseph T. Donnalley       Name:  Joseph T. Donnalley        Title:   
Treasurer          

 






Amendment No. 3 to the
Amended and Restated Credit Agreement
  [Signature Page]
 

--------------------------------------------------------------------------------

 
 
 



 
Agreed as of the date first above written
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender and Lender
            
By:
/s/ Susan T. Gallagher       Name:    Susan T. Gallagher      
Title:      Director           

 



 
JPMORGAN CHASE BANK, N.A.,
as Issuing Lender and Lender
         
      
By:
/s/ James A. Knight       Name:    James A. Knight        Title:      Vice
President          

 



 
CITIBANK, N.A.,
as Issuing Lender and Lender
         
  
By:
/s/ Carolyn Kee       Name:    Carolyn Kee       Title:      Vice President    
     

 



 
BANK OF AMERICA, N.A.,
as Issuing Lender and Lender
         
  
By:
/s/ Thomas J. Kane       Name:    Thomas J. Kane       Title:      SVP          

 



 
SUNTRUST BANK,
as Lender
         
  
By:
/s/ Michael J. Vegh       Name:    Michael J. Vegh       Title:      Vice
President          

 
 













  Amendment No. 3 to the
Amended and Restated Credit Agreement
  [Signature Page] 

 

 

 
BARCLAYS BANK PLC,
as Lender
         
  
By:
/s/ Alicia Borys       Name:    Alicia Borys       Title:      Assistant Vice
President          

 
 

 
The Governor and Company of the Bank of Ireland,
as Lender
         
  
By:
/s/ Elaine Crowley       Name:    Elaine Crowley       Title:      Senior
Manager          

 
  
By:
/s/ Peter O’Connor       Name:    Peter O’Connor       Title:      Deputy
Manager          

 
 

 
STANDARD CHARTERED BANK,
as Lender
         
  
By:
/s/ Alan Babcock       Name:    Alan Babcock       Title:      Director        
 

 
  
By:
/s/ Robert K. Reddington       Name:    Robert K. Reddington      
Title:      AVP/Credit Documentation                      Credit Risk Control  
                   Standard Chartered Bank N.Y.  

 
 

 
Bank of Taiwan, New York Agency,
as Lender
         
  
By:
/s/ Thomas K.C. Wu       Name:    Thomas K.C. Wu       Title:      VP &
General Manager          

 
 

 
BANK OF TOKYO-MITSUBISHI UFJ, NEW YORK
BRANCH,
as Lender
         
  
By:
/s/ Lillian Kim       Name:    Lillian Kim       Title:      Authorized
Signatory          



 
 


  Amendment No. 3 to the
Amended and Restated Credit Agreement
  [Signature Page] 

 

 

 
LAND BANK OF TAIWAN,
as Lender
         
  
By:
/s/ Henry Leu       Name:    Henry Leu       Title:      General Manager        
 

 
 

 
Bank of China New York Branch,
as Lender
         
  
By:
/s/ XiaoJing Li       Name:    XiaoJing Li       Title:      General Manager    
     

 
 

 
FIFTH THIRD BANK,
as Lender
         
  
By:
/s/ Randolph J. Stierer       Name:    Randolph J. Stierer      
Title:      Vice President          

 
 

 
MIZUHO CORPORATE BANK, USA,
as Lender
         
  
By:
/s/ Toru Inoue       Name:    Toru Inoue       Title:      Deputy General
Manager          

 
 

 
Sumitomo Mitsui Banking Corp., New York Branch,
as Lender
         
  
By:
/s/ Natsuhiro Samejima       Name:    Natsuhiro Samejima      
Title:      Senior Vice President          



 
 


  Amendment No. 3 to the
Amended and Restated Credit Agreement
  [Signature Page] 

 


 

 

 
THE BANK OF NOVA SCOTIA,
as Lender
         
  
By:
/s/ Todd Meller       Name:    Todd Meller       Title:      Managing Director  
       

 
 

 
US Bank, N.A.,
as Lender
         
  
By:
/s/ Frances W. Josephic       Name:    Frances W. Josephic      
Title:      Vice President          

 
 

 
UNION BANK, N.A.,
as Lender
         
  
By:
/s/ Ching Lim       Name:    Ching Lim       Title:      Vice President        
 

 
 

 
UNICREDIT SPA,
as Lender
         
  
By:
/s/ Luca Bausem       Name:    Luca Bausem       Title:      SVP          

 
  
By:
/s/ Curt Schade       Name:    Curt Schade       Title:      Managing Director  
       



 
 

 
BANK LEUMI USA,
as Lender
         
  
By:
/s/ John Koenigsberg       Name:    John Koenigsberg       Title:      Senior
Vice President          

 
  
By:
/s/ Iris Steinhardt       Name:    Iris Steinhardt       Title:      Vice
President          



 


  Amendment No. 3 to the
Amended and Restated Credit Agreement
  [Signature Page] 

 


 

 

 
Chang Hwa Commercial Bank, Ltd., New York Branch,
as Lender
         
  
By:
/s/ Jim C.Y. Chen       Name:   Jim C.Y. Chen        Title:      VP & General
Manager          

 
 

 
First Commercial Bank, New York Agency,
as Lender
         
  
By:
/s/ Malcolm Wang       Name:    Malcolm Wang       Title:      Deputy General
Manager          

 
 

 
Fortis Bank SA/NV, New York Branch,
as Lender
         
  
By:
/s/ Douglas Riahi       Name:    Douglas Riahi       Title:      Managing
Director          

 
  
By:
/s/        Name:          Title:                

 
 

 
HUA NAN COMMERCIAL BANK, LTD.
NEW YORK AGENCY,
as Lender
         
  
By:
/s/ Henry Hsieh       Name:    Henry Hsieh       Title:      Assistant Vice
President          

 
 

 
TAIPEI FUBON COMMERCIAL BANK
NEW YORK AGENCY,
as Lender
         
  
By:
/s/ Michael Tan       Name:    Michael Tan       Title:      VP & General
Manager          





  Amendment No. 3 to the
Amended and Restated Credit Agreement
  [Signature Page] 

 


 

 

 
E. Sun Commercial Bank, Ltd., Los Angeles Branch,
as Lender
         
  
By:
/s/ Benjamin Lin       Name:    Benjamin Lin       Title:      EVP & General
Manager          

 
 

 
The Norinchukin Bank, New York Branch,
as Lender
         
  
By:
/s/ Noritsugu Sato       Name:    Noritsugu Sato       Title:      General
Manager          

 
 

 
The Bank of New York Mellon,
as Lender
         
  
By:
/s/ David B. Wirl       Name:    David B. Wirl       Title:      Vice President
         

 
 

 
NATIONAL BANK OF EGYPT, New York Branch,
as Lender
         
  
By:
/s/ Khaled El Ghorab       Name:    Khaled El Ghorab       Title:      Senior
Vice President          

 
 
 
  Amendment No. 3 to the
Amended and Restated Credit Agreement
  [Signature Page]

--------------------------------------------------------------------------------


 
 
 
ANNEX A
 


 
 
 

 
$600,000,000
 


AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
 
dated as of May 16, 2005,
 
AMENDED AND RESTATED AS OF JANUARY 5, 2009
 
by and among
 
JONES APPAREL GROUP USA, INC.,
 
the Additional Obligors referred to herein,
 
the Lenders referred to herein,
 
J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers
and Joint Bookrunners,
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
 
and
 
JPMORGAN CHASE BANK, N.A. and CITIBANK, N.A.,
as Syndication Agents,
 
and
 
BANK OF AMERICA, N.A., BARCLAYS BANK PLC and SUNTRUST BANK
as Documentation Agents
 




 

--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS
 


Page       

 
ARTICLE I DEFINITIONS
    1
SECTION 1.1.  Definitions.
    1
SECTION 1.2.  General.
  17 
SECTION 1.3.  Other Definitions and Provisions.
  17
ARTICLE II REVOLVING CREDIT FACILITY
  18
SECTION 2.1.  Revolving Credit Loans.
  18
SECTION 2.2.  Procedure for Advances of Revolving Credit Loans.
  18
SECTION 2.3.  Repayment of Revolving Credit Loans.
  19
SECTION 2.4.  Evidence of Debt.
  20
SECTION 2.5.  Permanent Reduction of the Revolving Credit Commitment.
  20
SECTION 2.6.  Termination of Revolving Credit Facility.
  21
SECTION 2.7.  Non-Funding Lenders.
  21
ARTICLE III LETTER OF CREDIT FACILITY
  21
SECTION 3.1.  L/C Commitment.
  21
SECTION 3.2.  Procedure for Issuance of Letters of Credit.
  22
SECTION 3.3.  Fees and Other Charges.
  23
SECTION 3.4.  L/C Participations.
  23
SECTION 3.5.  Reimbursement.
  24
SECTION 3.6.  Obligations Absolute.
  25
SECTION 3.7  Effect of Application.
  25
ARTICLE IV [RESERVED]
  25
ARTICLE V GENERAL LOAN PROVISIONS
  25
SECTION 5.1.  Interest.
  25

 
 
 
i

--------------------------------------------------------------------------------



 
SECTION 5.2.  Notice and Manner of Conversion or Continuation of Revolving
Credit Loans.
  27
SECTION 5.3.  Fees.
  27
SECTION 5.4.  Manner of Payment.
  29
SECTION 5.5.  Crediting of Payments and Proceeds.
  29
SECTION 5.6.  Adjustments.
  29
SECTION 5.7.  Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent.
  30
SECTION 5.8.  Joint and Several Liability of the Credit Parties.
  30
SECTION 5.9.  Changed Circumstances.
  32
SECTION 5.10.  Indemnity.
  35
SECTION 5.11.  Capital Requirements.
  35
SECTION 5.12.  Taxes.
  35
ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING
  37
SECTION 6.1.  Closing.
  37
SECTION 6.2.  Conditions to Closing and Initial Revolving Credit Loans and
Letters of Credit.
  37
SECTION 6.3.  Conditions to Extensions of Credit.
  40
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
  40
SECTION 7.1.  Representations and Warranties.
  40
SECTION 7.2.  Survival of Representations and Warranties, Etc.
  46
ARTICLE VIII FINANCIAL INFORMATION AND NOTICES
  46
SECTION 8.1.  Financial Statements and Projections.
  46
SECTION 8.2.  Officer’s Compliance Certificate.
  47
SECTION 8.3.  Accountants’ Certificate.
  47
SECTION 8.4.  Other Reports.
  47
SECTION 8.5.  Notice of Litigation and Other Matters.
  47
SECTION 8.6.  Accuracy of Information.
  48

 
 
ii

--------------------------------------------------------------------------------



 
ARTICLE IX AFFIRMATIVE COVENANTS
  48
SECTION 9.1.  Preservation of Corporate Existence and Related Matters.
  49
SECTION 9.2.  Maintenance of Property.
  49
SECTION 9.3.  Insurance.
  49
SECTION 9.4.  Accounting Methods and Financial Records.
  49
SECTION 9.5.  Payment and Performance of Obligations.
  49
SECTION 9.6.  Compliance With Laws and Approvals.
  49
SECTION 9.7.  Environmental Laws.
  49
SECTION 9.8.  Compliance with ERISA.
  50
SECTION 9.9.  Conduct of Business.
  50
SECTION 9.10.  Visits and Inspections.
  50
SECTION 9.11.  Use of Proceeds.
  50
SECTION 9.12.  Further Assurances.
  50
SECTION 9.13.  Covenant to Add Additional Obligors and Give Security.
  51
ARTICLE X FINANCIAL COVENANTS
  52
SECTION 10.1.  Interest Coverage Ratio.
  52
SECTION 10.2.  Covenant Debt to EBITDA Ratio.
  53
SECTION 10.3.  Asset Coverage Ratio.
  53
ARTICLE XI NEGATIVE COVENANTS
  53
SECTION 11.1.  Limitations on Debt and Guaranty Obligations.
  53
SECTION 11.2.  [Reserved].
  54
SECTION 11.3.  Limitations on Liens.
  55
SECTION 11.4.  Limitations on Loans, Advances, Investments and Acquisitions.
  56
SECTION 11.5.  Limitations on Mergers and Liquidation.
  57
SECTION 11.6.  Limitations on Sale or Transfer of Assets.
  58
SECTION 11.7.  Limitations on Dividends and Distributions.
  58

 
 
iii

--------------------------------------------------------------------------------




 


SECTION 11.8.  Transactions with Affiliates.
59 
SECTION 11.9.  Changes in Fiscal Year End.
59
SECTION 11.10.  Amendments; Payments and Prepayments of Material Debt and
Subordinated Debt.
59 
SECTION 11.11.  Limitations on Capital Expenditures.
59
ARTICLE XII DEFAULT AND REMEDIES
59
SECTION 12.1.  Events of Default.
59
SECTION 12.2.  Remedies.
61
SECTION 12.3.  Rights and Remedies Cumulative; Non-Waiver; Etc.
62
ARTICLE XIII THE ADMINISTRATIVE AGENT
62
SECTION 13.1.  Appointment.
62
SECTION 13.2.  Delegation of Duties.
63
SECTION 13.3.  Exculpatory Provisions.
63
SECTION 13.4.  Reliance by the Administrative Agent.
63
SECTION 13.5.  Notice of Default.
63
SECTION 13.6.  Non-Reliance on the Administrative Agent and Other Lenders.
64
SECTION 13.7.  Indemnification.
64
SECTION 13.8.  The Administrative Agent in Its Individual Capacity.
65
SECTION 13.9.  Resignation of the Administrative Agent; Successor Administrative
Agent.
65
SECTION 13.10.  Syndication and Documentation Agents.
65
ARTICLE XIV MISCELLANEOUS
65
SECTION 14.1.  Notices.
65
SECTION 14.2.  Expenses; Indemnity.
66
SECTION 14.3.  Set-off.
67
SECTION 14.4.  Governing Law.
67
SECTION 14.5.  Consent to Jurisdiction.
67
SECTION 14.6.  Waiver of Jury Trial.
68

 
 
iv

--------------------------------------------------------------------------------



 
SECTION 14.7.  Reversal of Payments.
  68
SECTION 14.8.  Injunctive Relief; Punitive Damages.
  68
SECTION 14.9.  Accounting Matters.
  69
SECTION 14.10.  Successors and Assigns; Participations.
  69
SECTION 14.11.  Amendments, Waivers and Consents.
  73
SECTION 14.12.  Performance of Duties.
  73
SECTION 14.13.  All Powers Coupled with Interest.
  73
SECTION 14.14.  Survival of Indemnities.
  73
SECTION 14.15.  Titles and Captions.
  74
SECTION 14.16.  Severability of Provisions.
  74
SECTION 14.17.  Counterparts.
  74
SECTION 14.18.  Term of Agreement.
  74
SECTION 14.19.  Inconsistencies with Other Documents; Independent Effect of
Covenants.
  74
SECTION 14.20.  Patriot Act.
  75
SECTION 14.21.  Ratings of Loans.
  75
SECTION 14.22.  Release of Collateral.
  75

 
 
Exhibits
 
Exhibit A -
Form of Revolving Credit Note
Exhibit B -
Form of Notice of Revolving Credit Borrowing
Exhibit C -
Form of Notice of Account Designation
Exhibit D -
Form of Notice of Prepayment
Exhibit E -
Form of Notice of Conversion/Continuation
Exhibit F -
Form of Officer’s Compliance Certificate
Exhibit G -
Form of Assignment and Acceptance
Schedules
 
Schedule 1.1(a) -
Lenders and Revolving Credit Commitments

 
 
v

--------------------------------------------------------------------------------




Schedule 1.1(b) -
Outstanding Letters of Credit
Schedule 7.1(b) -
Subsidiaries and Capitalization
Schedule 7.1(p) -
Debt and Guaranty Obligations
Schedule 7.1(q) -
Litigation
Schedule 11.3 -
Existing Liens
Schedule 11.4 -
Existing Loans, Advances and Investments

 
 
 
 
vi

--------------------------------------------------------------------------------


 


AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
 
Dated as of May 16, 2005
 
AMENDED AND RESTATED AS OF JANUARY 5, 2009
 
JONES APPAREL GROUP USA, INC. (formerly known as Kasper, Ltd.), a Delaware
corporation, the Additional Obligors (as defined below), the Lenders who are or
may become a party to this Agreement, J.P. MORGAN SECURITIES INC. and CITIGROUP
GLOBAL MARKETS INC., as Joint Lead Arrangers and Joint Bookrunners, WACHOVIA
BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders, JPMORGAN
CHASE BANK, N.A. and CITIBANK, N.A., as Syndication Agents, and BANK OF AMERICA,
N.A., BARCLAYS BANK PLC and SUNTRUST BANK, as Documentation Agents, agree as
follows:
 
PRELIMINARY STATEMENT.  The Borrower’s predecessor in interest Jones Apparel
Group USA, Inc., a Pennsylvania corporation (“Old Jones USA”), the Borrower, the
Additional Obligors, the lenders parties thereto and Wachovia Bank, National
Association (as successor in interest to First Union National Bank), as
administrative agent, were parties to an Amended and Restated Five-Year Credit
Agreement dated as of May 16, 2005 (the “Existing Credit Agreement”).  Old Jones
USA merged into the Borrower as of January 1, 2007.  The Borrower, the
Additional Obligors, the parties hereto and Wachovia Bank, National Association,
as Administrative Agent, desire to amend the Existing Credit Agreement as herein
set forth and to restate it in its entirety giving effect to such amendment.
 
NOW THEREFORE, the parties hereto agree that, subject to the conditions set
forth in Section 3 of Amendment No. 3 to the Existing Credit Agreement, dated as
of January 5, 2009, the Existing Credit Agreement is hereby amended and restated
to read in its entirety as follows:
 
ARTICLE I DEFINITIONS
 
  SECTION 1.1.  Definitions.  The following terms when used in this Agreement
shall have the meanings assigned to them below:
 
“Additional Debt Securities” means Debt incurred after the Amendment Date,
arising under or in connection with public or privately placed notes,
debentures, bonds, or debt securities or related indentures or other agreements
(including in connection with the issuance of exchange securities in connection
with any exchange offer registered under the Securities Act of 1933, as amended,
following a private placement of Additional Debt Securities).
 
“Additional Obligors” means the collective reference to Jones Apparel Group,
Jones Apparel Group Holdings, Nine West Footwear and Jones Retail in their
capacities as co-obligors under this Agreement.
 
“Additional Secured Agreements” means (a ) all Hedging Agreements, (b) all
agreements and documents relating to any treasury management services, (c) all
Open Account Agreements, (d) all letters of credit (other than Letters of Credit
issued hereunder) and (e) all other funded loans (other than Loans made
hereunder), in each case provided or issued by any of the Lenders and their
Affiliates to or for the account of any Credit Party or any of its Subsidiaries,
and each agreement or instrument delivered by any Credit Party or Subsidiary of
a Credit Party pursuant to the foregoing.
 

--------------------------------------------------------------------------------


 
“Additional Secured Agreement Obligations” means, on any date, all payment and
other obligations owing by the Credit Parties or any of their Subsidiaries to
any Lender or Affiliate of a Lender or the Administrative Agent under any
Additional Secured Agreement with any Lender or Affiliate of a Lender; provided
that payment and other obligations (a) under the Borrower’s Hedging Agreements
shall be calculated as the current fair value of each such Agreement as of the
date of the Borrower’s most recent balance sheet, (b) under any Open Account
Agreement shall be limited to the OA Payment Obligations and (c) under any
letters of credit (other than Letters of Credit issued hereunder) shall be
limited to funded letters of credit.
 
“Administrative Agent” means Wachovia in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 13.9.
 
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(c).
 
“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary) which directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such first
Person or any of its Subsidiaries.  The term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
 
“Agreement” means this Five-Year Credit Agreement, as amended, restated,
supplemented or otherwise modified from time to time.
 
“Alternative Currency” means (a) Pounds Sterling, (b) the euro or (c) any other
lawful currency (other than Dollars) acceptable to the Issuing Lenders which, in
the case of this clause (c), is freely transferable and convertible into Dollars
in the United States currency market and is freely available to all Issuing
Lenders in the London interbank deposit market.
 
“Alternative Currency L/C Commitment” means the lesser of (a) One Hundred
Million Dollars ($100,000,000) and (b) the L/C Commitment.
 
“Amendment Date” means January 5, 2009, the date upon which Amendment No. 3 to
this Agreement became effective in accordance with its terms.
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
 
“Applicable Margin” means, for purposes of calculating (a) the Base Rate and
LIBOR Rate for purposes of Section 5.1(a), (b) the L/C Fee for purposes of
Section 3.3(a) or (c) the Commitment Fee for purposes of Section 5.3(a), the
corresponding rate set forth below:
 
 
2

--------------------------------------------------------------------------------


 
 
Applicable Margin Per Annum
LIBOR Rate
Base Rate
Trade L/C Fee
Standby L/C Fee
Commitment Fee
4.00%
3.00%
2.00%
4.00%
1.00%



“Application” means an application, in the form specified by any Issuing Lender
from time to time, requesting such Issuing Lender to issue a Letter of Credit.
 
“Asset Coverage Ratio” means the ratio of (a) the sum of gross inventory plus
gross accounts receivable (as of the date of determination) to (b) the aggregate
principal amount of Loans outstanding as of such date of determination.
 
“Assignment and Acceptance” shall have the meaning assigned thereto in Section
14.10(b)(ii).
 
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the sum
of (i) the Federal Funds Rate plus (ii) 1/2 of 1% or (c) the sum of (i) the one
month LIBOR Rate for a on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus (ii) 1%, provided that, for the
avoidance of doubt, the LIBOR Rate for any day shall be based on the rate
appearing on the British Bankers’ Association Interest Settlement Rates (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in such currency in the London interbank
market) at approximately 11:00 a.m. London time on such day; each change in the
Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or the LIBOR Rate.
 
“Base Rate Loan” means any Revolving Credit Loan bearing interest at a rate
based upon the Base Rate as provided in Section 5.1(a).
 
“Borrower” means Jones Apparel Group USA, Inc.
 
“Borrowing Availability Limit” means, on any date, the lesser of (a)
$400,000,000 minus the Additional Secured Agreement Obligations on such date and
(b) the Indenture Basket on such date.
 
“Business Day” means (a) any day other than a Saturday, Sunday or legal holiday
on which banks in Charlotte, North Carolina, Philadelphia, Pennsylvania and New
York, New York, are not authorized or required by law to remain closed for the
conduct of their commercial banking business, (b) with respect to all notices
and determinations in connection with, and payments of principal and interest
on, any LIBOR Rate Loan, the term “Business Day” shall also exclude any day on
which banks are not open for trading in Dollar deposits in the London interbank
market and (c) with respect to all notices and determinations in connection
with, and payment of principal and interest on, any L/C Obligation denominated
in an Alternative Currency, the term “Business Day” shall also exclude any day
on which banks in London do not provide quotations for deposits denominated in
such Alternative Currency.
 
 
3

--------------------------------------------------------------------------------


 
“Canadian Security Agreement” means the Canadian Security Agreement, dated as of
January 5, 2009 by Jones Apparel Group Canada, LP, as grantor, in favor of the
Administrative Agent for the benefit of the Secured Parties.
 
“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all expenditures made, directly or indirectly, by such Person
or any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a Consolidated balance
sheet of such Person or have a useful life of more than one year plus (b) the
aggregate principal amount of all Debt (including obligations under Capital
Leases) assumed or incurred in connection with any such expenditures.  For
purposes of this definition, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount of such purchase price less the credit granted by the seller of
such equipment for the equipment being traded in at such time or the amount of
such proceeds, as the case may be.
 
“Capital Lease” means, with respect to the Credit Parties and their
Subsidiaries, any lease of any property that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Credit Parties and their Subsidiaries.
 
“Change in Control” shall have the meaning assigned thereto in Section 12.1(h).
 
“Closing Date” means May 16, 2005.
 
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended, supplemented or otherwise modified from time to
time.
 
“Collateral” means all “Collateral” referred to in the Collateral Documents.
 
“Collateral Documents” means the Security Agreement, the Canadian Security
Agreement and each other agreement that creates or purports to create a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties.
 
“Collateral Grantor” means (a) the Borrower and (b) any Affiliate of the
Borrower that is party to the Security Agreement.
 
“Commitment Fee” shall have the meaning assigned thereto in Section 5.3(a).
 
“Consolidated” means, when used with reference to financial statements or
financial statement items of the Credit Parties and their Subsidiaries, such
statements or items on a consolidated basis in accordance with applicable
principles of consolidation under GAAP.
 
“Correspondent” means any financial institution designated by an Issuing Lender
to act as such Issuing Lender’s correspondent hereunder with respect to the
distribution and payment of Letters of Credit denominated in an Alternative
Currency.
 
 
4

--------------------------------------------------------------------------------


 
“Covenant Debt” means, for any date of calculation, Debt with respect to the
Credit Parties and their Subsidiaries that would appear on a Consolidated
balance sheet of the Credit Parties and their Subsidiaries prepared as of such
date in accordance with GAAP, less the Debt of any Subsidiary (other than a
wholly-owned Subsidiary of a Credit Party) in which any Person other than a
Credit Party and its Subsidiaries has a joint interest or partnership interest
or ownership interest, but excluding from such deduction the pro rata amount of
such Debt corresponding to the ownership interest of the Credit Parties and
their Subsidiaries.
 
“Covenant Debt to EBITDA Ratio” means, for any date of calculation, Covenant
Debt as of such date divided by EBITDA for the period of four (4) consecutive
fiscal quarters ending on such date; provided that there shall be excluded from
the calculation of Covenant Debt to EBITDA Ratio for the period ended on July 5,
2008, EBITDA (whether positive or negative) attributable to any discontinued
operations.
 
“Credit Facility” means the collective reference to the Revolving Credit
Facility and the L/C Facility.
 
“Credit Parties” means each of the Additional Obligors and the Borrower.
 
“Debt” means, with respect to the Credit Parties and their Subsidiaries at any
date and without duplication, the sum of the following calculated in accordance
with GAAP: (a) all liabilities, obligations and indebtedness, in each case for
borrowed money including but not limited to obligations evidenced by bonds,
debentures, notes or other similar instruments of any such Person, (b) all
obligations to pay the deferred purchase price of property or services of any
such Person, except trade liabilities arising in the ordinary course of
business, (c) all obligations of any such Person as lessee under Capital Leases,
(d) all Debt of any other Person secured by a Lien on any asset of any such
Person, (e) all Guaranty Obligations of any such Person, (f) all obligations,
contingent or otherwise, of any such Person relative to the amount of drawn
letters of credit not reimbursed as required by the terms thereof, including
without limitation any Reimbursement Obligation not reimbursed as required by
the terms hereof, and banker’s acceptances issued for the account of any such
Person, and (g) all net obligations incurred by any such Person pursuant to
Hedging Agreements in respect of interest rate hedges, less the Debt of any
Subsidiary (other than a wholly-owned Subsidiary of a Credit Party) in which any
Person other than a Credit Party and its Subsidiaries has a joint interest or
partnership interest or ownership interest, but excluding from such deduction
the pro rata amount of such Debt corresponding to the ownership interest of the
Credit Parties and their Subsidiaries.
 
“Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
 
“Default Excess” means, with respect to any Non-Funding Lender, the excess, if
any, of such Non-Funding Lender’s ratable portion of the aggregate outstanding
principal amount of the Revolving Credit Loans of all Lenders (calculated as if
all Non-Funding Lenders (other than such Non-Funding Lender) had funded all of
their respective Defaulted Advances) over the aggregate outstanding principal
amount of all Revolving Credit Loans of such Non-Funding Lender.
 
5

--------------------------------------------------------------------------------


 
“Default Period” means, with respect to any Non-Funding Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earlier of the following dates: (i) the date on which (a) the Default Excess
with respect to such Non-Funding Lender has been reduced to zero (whether by the
funding of any Defaulted Advance by such Non-Funding Lender or by the
non-pro-rata application of any prepayment pursuant to Section 2.3) and (b) such
Non-Funding Lender shall have delivered to the Borrower and the Administrative
Agent a written reaffirmation of its intention to honor its obligations
hereunder with respect to its Revolving Credit Commitment; and (ii) the date on
which the Borrower, the Administrative Agent and the Required Lenders waive all
Funding Defaults of such Non-Funding Lender in writing.
 
“Defaulted Advance” shall have the meaning assigned thereto in Section 2.7.
 
“Defaulting Lender” means, at any time, any Lender that, at such time, shall, or
any parent company of such which shall, take any action or be the subject of any
action or proceeding of a type described in Section 12.1(i) or (j).
 
“Dispute” shall have the meaning assigned thereto in Section 14.6.
 
“Dollar Amount” shall mean (a) with regard to any Obligation denominated in
Dollars, the amount thereof and (b) with regard to any Obligation denominated in
an Alternative Currency, the amount of Dollars which is equivalent to the sum of
(i) the amount so expressed in an Alternative Currency at the applicable-quoted
spot rate on the appropriate page of the Reuter’s Screen as determined by the
Administrative Agent at the relevant time; plus (ii) any amounts owed by the
Borrower pursuant to Section 3.5(b).
 
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
“EBITDA” means, with respect to the Credit Parties and their Subsidiaries on a
Consolidated basis for any period, the sum of (a) Net Income for such period,
plus (b) the sum of the following to the extent deducted in the determination of
Net Income: (i) income and franchise taxes, (ii) Interest Expense and (iii)
amortization, depreciation, extraordinary non-cash losses and any other non-cash
charges (including amortization or write-off of goodwill, transaction expenses,
covenants not to compete and other intangible assets, and non-cash charges
resulting from purchase accounting related to any acquisition otherwise
permitted pursuant to the terms of this Agreement) less (c) the sum of (i) any
items of extraordinary gain which were included in determining Net Income, (ii)
items of cash gains from the sale of assets to the extent such gains exceed
$50,000,000 during such period and (iii) the income or loss of any Subsidiary
(other than a wholly-owned Subsidiary of a Credit Party) in which any Person
other than a Credit Party and its Subsidiaries has a joint interest or
partnership interest or other ownership interest, but excluding from such
deduction the pro-rata amount of such income or loss corresponding to the
ownership interest of the Credit Parties and their Subsidiaries.
 
“EBITDAR” means, with respect to the Credit Parties and their Subsidiaries on a
Consolidated basis for any period, the sum of (a) Net Income for such period,
plus (b) the sum of the following to the extent deducted in the determination of
Net Income: (i) income and franchise taxes, (ii) Interest Expense, (iii)
amortization, depreciation, extraordinary non-cash losses and any other non-cash
charges (including amortization or write-off of goodwill, transaction expenses,
covenants not to compete and other intangible assets, and non-cash charges
resulting from purchase accounting related to any acquisition otherwise
permitted pursuant to the terms of this Agreement) and (iv) Rental Expense
(exclusive of any amounts reflected in Interest Expense) less (c) the sum of (i)
any items of extraordinary gain which were included in determining Net Income,
(ii) items of cash gains from the sale of assets to the extent such gains exceed
$50,000,000 during such period and (iii) the income or loss of any Subsidiary
(other than a wholly-owned Subsidiary of a Credit Party) in which any Person
other than a Credit Party and its Subsidiaries has a joint interest or
partnership interest or other ownership interest, but excluding from such
deduction the pro-rata amount of such income or loss corresponding to the
ownership interest of the Credit Parties and their Subsidiaries.
 
 
6

--------------------------------------------------------------------------------


 
“Eligible Assignee” means, with respect to any assignment of the rights,
interest and obligations of a Lender hereunder, a Person that is at the time of
such assignment (a) a commercial bank organized under the laws of the United
States or any state thereof, having combined capital and surplus in excess of
$500,000,000, (b) a commercial bank organized under the laws of any other
country that is a member of the Organization of Economic Cooperation and
Development, or a political subdivision of any such country, having combined
capital and surplus in excess of $500,000,000, (c) a finance company, insurance
company or other financial institution which in the ordinary course of business
extends credit of the type extended hereunder and that has total assets in
excess of $1,000,000,000, (d) already a Lender hereunder (whether as an original
party to this Agreement or as the assignee of another Lender) or an Affiliate of
a Lender hereunder, (e) the successor (whether by transfer of assets, merger or
otherwise) to all or substantially all of the commercial lending business of the
assigning Lender, (f) any SPC solely to the extent permitted by Section
14.10(h), or (g) any other Person that has been approved in writing as an
Eligible Assignee by the Borrower and the Administrative Agent; provided,
however, that neither the Borrower nor an Affiliate of the Borrower shall
qualify as an Eligible Assignee.
 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is maintained for employees of the Borrower or
any ERISA Affiliate or (b) has at any time within the preceding six (6) years
been maintained for the employees of the Borrower or any current or former ERISA
Affiliate.
 
“EMU” mean economic and monetary union as contemplated in the Treaty on European
Union.
 
“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, binding
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended, supplemented or otherwise modified
from time to time.
 
 
7

--------------------------------------------------------------------------------


“ERISA Affiliate” means any Person who together with the Borrower is treated as
a single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.
 
“euro” means the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the legislative measures of the
European Union for the introduction of, changeover to or operation of the euro
in one or more member states.
 
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Federal Reserve Board (or
any successor) for determining the maximum reserve requirement (including
without limitation any basic, supplemental or emergency reserves) in respect of
eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.
 
“Event of Default” means any of the events specified in Section 12.1, provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
 
“Existing Debt Securities” means the 4.250% Senior Notes due 2009, the 5.125%
Senior Notes due 2014, and the 6.125% Senior Notes due 2034 of Jones Apparel
Group.
 
“Existing Loans” shall have the meaning assigned thereto in Section 6.2(f).
 
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, and (ii) such Lender’s Revolving Credit
Commitment Percentage of the Dollar Amount of the L/C Obligations then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.
 
“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
 
“Federal Funds Rate” means, the rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) representing the daily effective federal funds
rate as quoted by the Administrative Agent and confirmed in Federal Reserve
Board Statistical Release H.15 (519) or any successor or substitute publication
selected by the Administrative Agent.  If, for any reason, such rate is not
available, then “Federal Funds Rate” shall mean a daily rate which is
determined, in the opinion of the Administrative Agent, to be the rate at which
federal funds are being offered for sale in the national federal funds market at
9:00 a.m. (Charlotte time).  Rates for weekends or holidays shall be the same as
the rate for the most immediate preceding Business Day.
 
“Fiscal Year” means the fiscal year of the Credit Parties and their Subsidiaries
ending on December 31.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
 
8

--------------------------------------------------------------------------------


 
“Funding Default” shall have the meaning assigned thereto in Section 2.7.
 
“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Credit Parties and their Subsidiaries throughout the period indicated.
 
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
“Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
 
“Granting Lender” shall have the meaning assigned thereto in Section 14.10(h).
 
“Guaranty Obligation” means, with respect to the Credit Parties and their
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Debt or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Debt or other obligation
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take-or-pay, or to
maintain financial statement condition or otherwise) or (b) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include (i) endorsements for collection or deposit in the
ordinary course of business or (ii) a contractual commitment by one Person to
invest in another Person for so long as such investment is expected to
constitute a permitted investment under Section 11.4.
 
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law, (d) the
discharge or emission or release of which requires a permit or license under any
Applicable Law or other Governmental Approval, or (e) which contain, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, nuclear fuel, natural gas or synthetic gas.
 
 
9

--------------------------------------------------------------------------------


 
“Hedging Agreement” means any agreement with respect to an interest rate or
currency swap, collar, cap, floor or forward rate agreement or other agreement
regarding the hedging of interest rate or currency risk exposure executed in
connection with hedging the interest rate or currency exposure of any Credit
Party, and any confirming letter executed pursuant to such hedging agreement,
all as amended, restated or otherwise modified from time to time.
 
“Indenture” means the Indenture dated as of November 22, 2004 (as the same may
be amended, supplemented or otherwise modified from time to time) among Jones
Apparel Group, Jones Apparel Group Holdings, the Borrower, Nine West Footwear
and Jones Retail, as issuers, and SunTrust Bank, as trustee.
 
“Indenture Basket” means, at any time, the maximum amount of Obligations and
Additional Secured Agreement Obligations permitted to be secured by the Credit
Parties and their Subsidiaries pursuant to the Indenture without any requirement
to equally and ratably secure any securities issued pursuant to the Indenture.
 
“Interest Coverage Ratio” means, as of the last day of any fiscal quarter,
EBITDAR for the period of four consecutive fiscal quarters ending on such date
divided by the sum of (a) Interest Expense less the amortization of non-cash
items included in “Interest Expense” (including, but not limited to,
amortization of debt issuance costs) and (b) Rental Expense (exclusive of any
amounts reflected in Interest Expense), both for the period of four consecutive
fiscal quarters ending on such date; provided that there shall be excluded from
the calculation of Interest Coverage Ratio for the period ended on July 5, 2008,
EBITDAR (whether positive or negative) and any items of Interest Expense or
Rental Expense attributable to any discontinued operations.
 
“Interest Expense” means, for any period, total interest expense (including,
without limitation, interest expense attributable to Capital Leases) determined
on a consolidated basis, without duplication, for the Credit Parties and their
Subsidiaries in accordance with GAAP less the interest expense of any Subsidiary
(other than a wholly-owned Subsidiary of a Credit Party) in which any Person
other than a Credit Party and its Subsidiaries has a joint interest or
partnership interest or other ownership interest, but excluding from such
deduction the pro-rata amount of such interest expense corresponding to the
ownership interest of the Credit Parties and their Subsidiaries.
 
“Interest Period” shall have the meaning assigned thereto in Section 5.1(b).
 
“ISP 98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
 
“Issuing Lender” means Wachovia, Citibank, N.A., JPMorgan Chase Bank, N.A. and
Bank of America, N.A., each in its capacity as issuer of any Letter of Credit,
and any other Lender mutually acceptable and on terms satisfactory to the
Borrower, the Administrative Agent and such Lender; and Issuing Lenders means
all such Lenders.
 
“Jones Apparel Group” means Jones Apparel Group, Inc., a Pennsylvania
corporation.
 
“Jones Apparel Group Holdings” means Jones Apparel Group Holdings, Inc., a
Delaware corporation.
 
 
10

--------------------------------------------------------------------------------


 
“Jones Retail” means Jones Retail Corporation, a New Jersey corporation.
 
“L/C Commitment” means Four Hundred Fifty Million Dollars ($450,000,000).
 
“L/C Facility” means the letter of credit facility established pursuant to
Article III hereof.
 
“L/C Fee” shall have the meaning assigned thereto in Section 3.3(a).
 
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
 
“L/C Participants” means the collective reference to all the Lenders having a
Revolving Credit Commitment other than the applicable Issuing Lender.
 
“Lender” means each Person executing this Agreement as a Lender set forth on the
signature pages hereto and each Person that hereafter becomes a party to this
Agreement as a Lender pursuant to Section 14.10 other than any party hereto that
ceases to be a party hereto pursuant to any Assignment and Acceptance.
 
“Lending Office” means, with respect to any Lender, for Revolving Credit Loans,
the office of such Lender maintaining such Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans.
 
“Letters of Credit” shall have the meaning assigned thereto in Section 3.1.
 
“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars or an Alternative Currency (other than euro) in minimum
amounts of at least $5,000,000 or the approximate Dollar Amount thereof, in the
case of an Alternative Currency, for a period equal to the applicable Interest
Period which appears on the British Bankers’ Association Interest Settlement
Rates (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in such currency in the London interbank
market) at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of the applicable Interest Period (rounded upward, if necessary,
to the nearest one hundredth of one percent (1/100%)).  If, for any reason, such
rate does not appear on British Bankers’ Association Interest Settlement Rates,
then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average (rounded upward, if necessary, to the nearest one-hundredth
of one percent (1/100%)) of the rate per annum at which deposits in Dollars or
an Alternative Currency would be offered by the Reference Group in the London
interbank market to the Administrative Agent as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period and in an amount
substantially equal to the amount of the applicable Revolving Credit Loan.
 
 
11

--------------------------------------------------------------------------------


 
 
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:
 
LIBOR RATE     
=
LIBOR
   
1.00 – Eurodollar Reserve Percentage

 
“LIBOR Rate Loan” means any Revolving Credit Loan bearing interest at a rate
based upon the LIBOR Rate as provided in Section 5.1(a).
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.
 
“Loan” means a Revolving Credit Loan.
 
“Loan Documents” means, collectively, this Agreement, the Notes, the Collateral
Documents, the Applications and each other document, instrument and agreement
executed and delivered by any Credit Party, its Subsidiaries or their counsel in
connection with this Agreement, all as may be amended, restated, supplemented or
otherwise modified.
 
“Material Adverse Effect” means, with respect to the Credit Parties or any of
their Subsidiaries, a material adverse effect on the business, assets,
operations or financial condition of the Credit Parties and their Subsidiaries
taken as a whole or the ability of any such Person to perform its obligations
under the Loan Documents, in each case to which it is a party.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making (or
has made), or is accruing (or has accrued) an obligation to make, contributions
either presently or within the preceding six years.
 
“Net Income” means, with respect to the Credit Parties and their Subsidiaries
for any period, the Consolidated net income (or loss) of the Credit Parties and
their Subsidiaries for such period determined in accordance with GAAP; provided,
that there shall be excluded from net income (or loss) of a Person (the
“computing Person”), the income (or loss) of any Person (other than a Subsidiary
of the computing Person) in which the computing Person has an ownership interest
unless received by the computing Person in a cash distribution.
 
“Net Worth” means, with respect to the Credit Parties and their Subsidiaries, as
of any date, the total shareholders’ equity that would appear on a Consolidated
balance sheet of the Credit Parties and their Subsidiaries prepared as of such
date in accordance with GAAP.
 
“Nine West Footwear” means Nine West Footwear Corporation, a Delaware
corporation.
 
 
12

--------------------------------------------------------------------------------


 
 
“Non-Funding Lender” shall have the meaning assigned thereto in Section 2.7.
 
“Note” means a Revolving Credit Note.
 
“Notice of Account Designation” shall have the meaning assigned thereto in
Section 2.2(b).
 
“Notice of Conversion/Continuation” shall have the meaning assigned thereto in
Section 5.2.
 
“Notice of Prepayment” shall have the meaning assigned thereto in Section
2.3(c).
 
“Notice of Revolving Credit Borrowing” shall have the meaning assigned thereto
in Section 2.2(a).
 
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest that would
accrue but for commencement of bankruptcy and whether or not allowed or
allowable in the bankruptcy) the Loans, (b) the L/C Obligations, (c) all payment
and other obligations owing by the Credit Parties to any Lender or Affiliate of
a Lender or the Administrative Agent under any Hedging Agreement with any Lender
or Affiliate of a Lender (which such Hedging Agreement is permitted hereunder),
and (d) all other fees and commissions (including attorney’s fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the Credit Parties to the Lenders or the
Administrative Agent, of every kind, nature and description, direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note, in each
case under or in respect of this Agreement, any Note, any Letter of Credit or
any of the other Loan Documents.
 
“Officer’s Compliance Certificate” shall have the meaning assigned thereto in
Section 8.2.
 
“Open Account Agreement” means an open account paying agency agreement between
or among a Lender or any of its Affiliates and the Credit Parties and their
Subsidiaries, as identified to the Administrative Agent as an “Open Account
Agreement” for purposes of this Agreement by the Borrower from time to time,
pursuant to which the Credit Parties and their Subsidiaries (the “Jones
Parties”) have committed to pay such Lender or its Affiliates (i) the full face
amount of any account receivable purchased by such Lender or its Affiliates from
certain vendors of the Jones Parties, (ii) the amount of any overdrafts created
by such Lender or its Affiliates to pay vendors other than those referred to in
clause (i) above, and (iii) certain processing fees thereunder ((i), (ii) and
(iii), collectively, the “OA Payment Obligations”).
 
“Operating Lease” shall mean, as to any Person, as determined in accordance with
GAAP, any lease of property (whether real, personal or mixed) by such Person as
lessee which is not a Capital Lease.
 
“Other Taxes” shall have the meaning assigned thereto in Section 5.12(b).
 
 
13

--------------------------------------------------------------------------------


“Outstanding Letters of Credit” means each letter of credit described on
Schedule 1.1(b) and outstanding as of the Closing Date.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor agency.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code.
 
“Permitted Investment Policy” of the Credit Parties means the investment policy
of the Credit Parties as in effect on the Amendment Date which has been approved
by the Board of Directors of Jones Apparel Group, as amended, restated,
supplemented or otherwise modified from time to time.
 
“Permitted Lines of Business” shall have the meaning assigned thereto in Section
9.9.
 
“Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.
 
“Pounds Sterling” means, unless otherwise qualified, pounds sterling in lawful
currency of the United Kingdom.
 
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate in effect at its
principal office in Charlotte, North Carolina.  Each change in the Prime Rate
shall be effective as of the opening of business on the day such change in the
Prime Rate occurs.  The parties hereto acknowledge that the rate announced
publicly by Wachovia as its Prime Rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.
 
“Prior Credit Agreement” means the Three-Year Credit Agreement dated as of June
10, 2003 among Old Jones USA, the Borrower, the Additional Obligors (other than
Jones Retail), the lenders parties thereto and Wachovia Bank, National
Association (as successor in interest to First Union Bank), as administrative
agent.
 
“Prior Lenders” means, collectively, the lenders party to the Prior Credit
Agreement.
 
“Reference Group” shall mean the Lenders party to this Agreement on the
Amendment Date.
 
“Register” shall have the meaning assigned thereto in Section 2.4(a).
 
“Reimbursement Obligation” means the obligation of the Borrower to reimburse
each Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
 
“Rental Expense” means, for any period, total rental expense (net of sublease
income) determined on a consolidated basis, without duplication, for the Credit
Parties and their Subsidiaries in accordance with GAAP less the rental expense
of any Subsidiary (other than a wholly-owned Subsidiary of a Credit Party) in
which any Person other than a Credit Party and its Subsidiaries has a joint
interest or partnership interest or other ownership interest, but excluding from
such deduction the pro-rata amount of such rental expense corresponding to the
ownership interest of the Credit Parties and their Subsidiaries.
 
 
14

--------------------------------------------------------------------------------


 
“Required Lenders” means, at any date, any combination of Lenders whose
Revolving Credit Commitment Percentage equals at least fifty-one percent (51%)
of the Revolving Credit Commitment or if the Revolving Credit Commitment has
been terminated, any combination of Lenders who collectively hold at least
fifty-one percent (51%) of the aggregate unpaid principal amount of the
Extensions of Credit; provided that the Commitment of, and the portion of the
Extensions of Credit held or deemed held by, any Lender that is in default in
its obligation to fund Loans hereunder shall be excluded for purposes of making
a determination of Required Lenders.
 
“Responsible Officer” means any of the following: the chairman, president, chief
executive officer, chief financial officer or treasurer or vice president and
corporate controller of the Borrower or Jones Apparel Group or any other officer
of the Borrower or Jones Apparel Group reasonably acceptable to the
Administrative Agent.
 
“Revolving Credit Commitment” means (a) as to any Lender, the obligation of such
Lender to make Revolving Credit Loans to the Borrower and to participate in
Letters of Credit hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.1(a) hereto as such amount may be increased, reduced or modified at
any time or from time to time pursuant to the terms hereof and (b) as to all
Lenders, the aggregate Revolving Credit Commitment of all Lenders to make
Revolving Credit Loans, as such amount may be reduced at any time or from time
to time pursuant to the terms hereof.  The Revolving Credit Commitment of all
Lenders on the Amendment Date shall be Six Hundred Million Dollars
($600,000,000).
 
“Revolving Credit Commitment Percentage” means, as to any Lender at any time,
the ratio of (a) the amount of the Revolving Credit Commitment of such Lender to
(b) the Revolving Credit Commitment of all of the Lenders.
 
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II hereof.
 
“Revolving Credit Loans” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
 
“Revolving Credit Notes” means the collective reference to the Revolving Credit
Notes made by the Borrower under this Agreement payable to the order of any such
Lender requesting such note, substantially in the form of Exhibit A hereto,
evidencing the obligation owed to such Lender under the Revolving Credit
Facility, and any amendments and modifications thereto, any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part; “Revolving Credit Note” means any of such Revolving Credit
Notes.
 
 
15

--------------------------------------------------------------------------------


 
“Revolving Credit Termination Date” means the earliest of the dates referred to
in Section 2.6.
 
“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement and, to the extent not inconsistent with the Security Agreement, in
Section 2 of the Canadian Security Agreement.
 
“Secured Parties” means (a) the Administrative Agent, (b) each Lender and (c)
each Affiliate of a Lender that is a party to an Additional Secured Agreement.
 
“Security Agreement” means the Security Agreement, dated as of January 5, 2009
among the Collateral Grantors, as grantors, in favor of the Administrative Agent
for the benefit of the Secured Parties.
 
“Significant Subsidiary” means each Subsidiary of the Jones Apparel Group that
is a “significant subsidiary” as defined in Regulation S-X of the Securities Act
of 1933.
 
“SPC” shall have the meaning assigned thereto in Section 14.10(h).
 
“Subordinated Debt” means the collective reference to Debt on Schedule 7.1(p)
hereof designated as Subordinated Debt and any other Debt of the Credit Parties
or any Subsidiary thereof subordinated in right and time of payment to the
Obligations and otherwise permitted hereunder.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be Consolidated with those of the parent in the
parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent. Unless otherwise qualified
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
 
“Syndication Agents” means JPMorgan Chase Bank, N.A. and Citibank, N.A., each in
their capacity as syndication agent hereunder, and any successor thereto.
 
“Taxes” shall have the meaning assigned thereto in Section 5.12(a).
 
“Termination Event” means: (a) a “Reportable Event” described in Section 4043 of
ERISA, or (b) the withdrawal of the Borrower or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the termination of a Pension
Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination under Section 4041 of
ERISA, or (d) the institution of proceedings to terminate, or the appointment of
a trustee with respect to, any Pension Plan by the PBGC, or (e) any other event
or condition which would constitute grounds under Section 4042(a) of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan, or (f) the partial or complete withdrawal of the Borrower or any ERISA
Affiliate from a Multiemployer Plan, or (g) the imposition of a Lien pursuant to
Section 412 of the Code or Section 302 of ERISA, or (h) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (i) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA.
 
 
16

--------------------------------------------------------------------------------


 
“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended, restated or otherwise modified from time to time.
 
“Uniform Customs” means, with respect to Letters of Credit issued prior to the
Amendment Date, the Uniform Customs and Practice for Documentary Credits (1994
Revision), International Chamber of Commerce Publication No. 500, and with
respect to Letters of Credit issued on or after the Amendment Date, the Uniform
Customs and Practice for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600.
 
“United States” means the United States of America.
 
“Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.
 
“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
capital stock or other ownership interests of such Subsidiary (other than
directors’ qualifying shares) are, directly or indirectly, owned or controlled
by any Credit Party and/or one or more of its Wholly-Owned Subsidiaries.
 
SECTION 1.2.  General.  Unless otherwise specified, a reference in this
Agreement to a particular section, subsection, Schedule or Exhibit is a
reference to that section, subsection, Schedule or Exhibit of this
Agreement.  Wherever from the context it appears appropriate, each term stated
in either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter.  Any reference herein to “Charlotte time” shall
refer to the applicable time of day in Charlotte, North Carolina.
 
SECTION 1.3.  Other Definitions and Provisions.  (a)  Use of Capitalized
Terms.  Unless otherwise defined therein, all capitalized terms defined in this
Agreement shall have the defined meanings when used in this Agreement and the
other Loan Documents or any certificate, report or other document made or
delivered pursuant to this Agreement.
 
(b)           Miscellaneous.  The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
 
17

--------------------------------------------------------------------------------


 
(c)           Any reference or usage of the word “amount” herein as it pertains
to any Obligation denominated in an Alternative Currency shall be deemed to be a
reference or usage of the term “Dollar Amount.”
 


 
ARTICLE II REVOLVING CREDIT FACILITY
 
SECTION 2.1.  Revolving Credit Loans.  Subject to the terms and conditions of
this Agreement, each Lender severally agrees to make Revolving Credit Loans in
Dollars to the Borrower from time to time from the Closing Date through the
Revolving Credit Termination Date as requested by the Borrower in accordance
with the terms of Section 2.2; provided, that (a) the aggregate principal amount
of all outstanding Revolving Credit Loans (after giving effect to any amount
requested) shall not exceed the Borrowing Availability Limit in effect at such
time and (b) the principal amount of outstanding Revolving Credit Loans from any
Lender to the Borrower shall not at any time exceed such Lender’s Revolving
Credit Commitment less such Lender’s participations in outstanding L/C
Obligations.  Each Revolving Credit Loan by a Lender shall be in a principal
amount equal to such Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Revolving Credit Loans requested on such
occasion.  Subject to the terms and conditions hereof, the Borrower may borrow,
repay and reborrow Revolving Credit Loans hereunder until the Revolving Credit
Termination Date.
 
SECTION 2.2.  Procedure for Advances of Revolving Credit Loans.  (a)  Requests
for Borrowing.  The Borrower shall give the Administrative Agent irrevocable
prior written notice in the form attached hereto as Exhibit B (a “Notice of
Revolving Credit Borrowing”) not later than 11:00 a.m. (Charlotte time) (i) on
the same Business Day as each Base Rate Loan and (ii) at least three (3)
Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day, (B)
the amount of such borrowing, which shall be in an amount equal to the unused
amount of the Revolving Credit Commitment, or if less, (x) with respect to Base
Rate Loans in an aggregate principal amount of $1,000,000 or a whole multiple of
$250,000 in excess thereof and (y) with respect to LIBOR Rate Loans in an
aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof, (C) whether such Revolving Credit Loan is to be a LIBOR Rate
Loan or Base Rate Loan, and (D) in the case of a LIBOR Rate Loan, the duration
of the Interest Period applicable thereto.  Notices received after 11:00 a.m.
(Charlotte time) shall be deemed received on the next Business Day.  The
Administrative Agent shall promptly notify the Lenders of each Notice of
Revolving Credit Borrowing.
 
(b)           Disbursement of Revolving Credit Loans.  Not later than 2:00 p.m.
(Charlotte time) on the proposed borrowing date, each Lender will make available
to the Administrative Agent, for the account of the Borrower, at the office of
the Administrative Agent in funds immediately available to the Administrative
Agent, such Lender’s Revolving Credit Commitment Percentage of the Revolving
Credit Loans to be made on such borrowing date.  The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section 2.2 in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice of account designation, substantially in
the form of Exhibit C hereto (a “Notice of Account Designation”), delivered by
the Borrower to the Administrative Agent or as may be otherwise agreed upon by
the Borrower and the Administrative Agent from time to time.  Subject to Section
5.7 hereof, the Administrative Agent shall not be obligated to disburse the
portion of the proceeds of any Revolving Credit Loan requested pursuant to this
Section 2.2 for which any Lender is responsible to the extent that such Lender
has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Revolving Credit Loan.
 
 
18

--------------------------------------------------------------------------------


 
SECTION 2.3.  Repayment of Revolving Credit Loans.  (a)  Repayment on
Termination Date.  The Borrower shall repay the outstanding principal amount of
all Revolving Credit Loans in full on the Revolving Credit Termination Date,
with all accrued but unpaid interest thereon.
 
(b)           Mandatory Repayment of Excess Extensions of Credit.  (i)  If at
any time the outstanding principal amount of all Revolving Credit Loans plus the
Dollar Amount of all outstanding L/C Obligations exceeds the Revolving Credit
Commitment, the Borrower shall repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Lenders, Revolving Credit Loans and/or furnish cash collateral reasonably
satisfactory to the Administrative Agent or repay the L/C Obligations in an
amount equal to such excess.  Such cash collateral shall be applied in
accordance with Section 12.2(b).
 
(ii)           Excess Alternative Currency Letters of Credit.  If the
Administrative Agent shall determine that the outstanding principal Dollar
Amount of all outstanding Letters of Credit denominated in an Alternative
Currency exceeds one hundred and five percent (105%) of the lesser of (A) the
L/C Commitment less the sum of the outstanding principal amount of all L/C
Obligations denominated in Dollars and (B) the Alternative Currency L/C
Commitment, in each case as of the last Business Day of any calendar month
during the term hereof, then not later than three (3) Business Days after notice
of the amount of such excess from the Administrative Agent to the Borrower, the
Borrower shall deposit an amount in Dollars equal to such excess with the
Administrative Agent to be held as cash collateral in accordance with Section
12.2(b).
 
(c)           Optional Repayments.  The Borrower may at any time and from time
to time repay the Revolving Credit Loans, in whole or in part, upon at least
three (3) Business Days’ irrevocable notice to the Administrative Agent with
respect to LIBOR Rate Loans and one (1) Business Day’s irrevocable notice with
respect to Base Rate Loans, in the form attached hereto as Exhibit D (a “Notice
of Prepayment”) specifying the date and amount of repayment and whether the
repayment is of LIBOR Rate Loans, Base Rate Loans, or a combination thereof,
and, if of a combination thereof, the amount allocable to each.  Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice.  Partial repayments shall be in an
aggregate amount of $1,000,000 or a whole multiple of $250,000 in excess thereof
with respect to Base Rate Loans and $5,000,000 or a whole multiple of $1,000,000
in excess thereof with respect to LIBOR Rate Loans.
 
(d)           Limitation on Repayment of LIBOR Rate Loans.  The Borrower may not
repay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such repayment is accompanied by any amount
required to be paid pursuant to Section 5.10 hereof.
 
 
19

--------------------------------------------------------------------------------


 
SECTION 2.4.  Evidence of Debt.  (a)  The Administrative Agent shall maintain a
register and a subaccount therein for each Lender (the “Register”), in which
shall be recorded (i) the amount of each Revolving Credit Loan made hereunder,
including each Revolving Credit Loan evidenced by a Revolving Credit Note, and
each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
 
(b)           The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.4(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded, absent manifest error; provided,
however, that the failure of the Administrative Agent to maintain the Register
or any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Revolving
Credit Loans made to the Borrower in accordance with the terms of this
Agreement.
 
(c)           The Borrower hereby agrees that, upon the request to the
Administrative Agent by any Lender, the Borrower will execute and deliver to
such Lender a Revolving Credit Note of such Borrower evidencing the Revolving
Credit Loans of such Lender, substantially in the form of Exhibit A.
 
SECTION 2.5.  Permanent Reduction of the Revolving Credit
Commitment.  (a)  Voluntary Reduction.  The Borrower shall have the right at any
time and from time to time, upon at least five (5) Business Days’ prior written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Credit Commitment at any time or (ii) portions
of the Revolving Credit Commitment, from time to time, in an aggregate principal
amount not less than $5,000,000 or any whole multiple of $1,000,000 in excess
thereof.
 
(b)           Each permanent reduction of the Revolving Credit Commitment made
pursuant to this Section 2.5 shall be accompanied, if necessary, by a payment of
principal sufficient to reduce the aggregate outstanding Revolving Credit Loans
and L/C Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the Revolving Credit Commitment as so reduced is
less than the aggregate amount of all outstanding Letters of Credit, the
Borrower shall be required to deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the amount by which the aggregate then
undrawn and unexpired amount of such Letters of Credit exceeds the Revolving
Credit Commitment as so reduced.  Any reduction of the Revolving Credit
Commitment to zero (including upon termination of the Revolving Credit Facility
on the Revolving Credit Termination Date) shall be accompanied by payment of all
outstanding Revolving Credit Loans (and furnishing of cash collateral
satisfactory to the Administrative Agent for all L/C Obligations) and shall
result in the termination of the Revolving Credit Commitment and the Revolving
Credit Facility.  Such cash collateral shall be applied in accordance with
Section 12.2(b).  If the reduction of the Revolving Credit Commitment requires
the repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 5.10 hereof.
 
(c)           Non-Ratable Reduction.  The Borrower shall have the right, at any
time, upon at least ten Business Days’ notice to a Defaulting Lender (with a
copy to the Administrative Agent), to terminate in whole such Lender’s
Commitments.  Such termination shall be effective, (x) with respect to such
Lender’s unused Commitment, on the date set forth in such notice, provided,
however, that such date shall be no earlier than ten Business Days after receipt
of such notice and (y) with respect to each Loan outstanding to such Lender, in
the case of Base Rate Loans, on the date set forth in such notice and, in the
case of LIBOR Rate, on the last day of the then current Interest Period relating
to such Loan.  Upon termination of a Lender’s Commitments under this Section
2.5(c), the Borrower will pay or cause to be paid all principal of, and interest
accrued to the date of such payment on, Loans owing to such Lender and pay any
accrued Commitment Fees or L/C Fees payable to such Lender pursuant to the
provisions of Sections 5.3(a) or 3.3(a), and all other amounts payable to such
Lender hereunder (including, but not limited to, any increased costs or other
amounts owing under Sections 5.9(c) or 5.11 and any indemnification for Taxes
under Section 5.12); and, if such Lender is an Issuing Lender, the Borrower
shall pay to the Administrative Agent for deposit in a cash collateral account
as described in Section 12.2(b) an amount equal to the undrawn and unexpired
amount of all Letters of Credit issued by such Issuing Lender, and upon such
payments, the obligations of such Lender hereunder shall, by the provisions
hereof, be released and discharged; provided, however, that such Lender’s rights
under Sections 5.9(c), 5.11, 5.12 and 14.2, and, in the case of an Issuing Bank,
Sections 3.3(b) and 12.2(b), and its obligations under Section 13.7 shall
survive such release and discharge as to matters occurring prior to such
date.  The aggregate amount of the Commitments of the Lenders once reduced
pursuant to this Section 2.5(c) may not be reinstated.
 
20

--------------------------------------------------------------------------------


 
SECTION 2.6.  Termination of Revolving Credit Facility.  The Revolving Credit
Facility shall terminate on the earliest of (a) May 16, 2010, (b) the date of
termination of the entire Revolving Credit Commitment by the Borrower pursuant
to Section 2.5(a), and (c) the date of termination by the Administrative Agent
on behalf of the Lenders pursuant to Section 12.2(a).
 
SECTION 2.7.  Non-Funding Lenders.  Anything contained herein to the contrary
notwithstanding, if any Lender defaults (a “Non-Funding Lender”) in its
obligation to fund (a “Funding Default”) any advances on Revolving Credit Loans
(in each case, a “Defaulted Advance”), then (a) to the extent permitted by
applicable law, until such time as the Default Excess with respect to such
Non-Funding Lender shall have been reduced to zero, any prepayment of the
Revolving Credit Loans pursuant to Section 2.3 shall, if the Borrower so directs
at the time of making such prepayment, be applied to the Revolving Credit Loans
of other Lenders as if such Non-Funding Lender had no Revolving Credit Loans
outstanding; (b) such Non-Funding Lender’s Revolving Credit Commitment and
outstanding Revolving Credit Loans shall be excluded for purposes of calculating
the commitment fee payable to Lenders pursuant to Section 5.3 in respect of any
day during any Default Period with respect to such Non-Funding Lender, and such
Non-Funding Lender shall not be entitled to receive any commitment fee pursuant
to Section 5.3 for any Default Period with respect to such Non-Funding Lender;
and (c) the aggregate amount of the Revolving Credit Loans as at any date of
determination shall be calculated as if such Non-Funding Lender had funded all
Defaulted Loans of such Non-Funding Lender.  No Revolving Credit Commitment of
any Lender shall be increased or otherwise affected, and, except as otherwise
expressly provided in this Section 2.7, performance by the Borrower of its
obligations hereunder shall not be excused or otherwise modified as a result of
any Funding Default or the operation of this Section 2.7.  The rights and
remedies against a Non-Funding Lender under this Section 2.7 are in addition to
other rights and remedies that the Borrower, the Administrative Agent, and
Issuing Lender or any other Lender may have against such Non-Funding Lender with
respect to any Funding Default.
 
 
21

--------------------------------------------------------------------------------


 
ARTICLE III LETTER OF CREDIT FACILITY
 
SECTION 3.1.  L/C Commitment.  Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue trade and standby letters of credit (“Letters of
Credit”) for the account of the Borrower and its specified Subsidiaries on any
Business Day from the Closing Date to but not including the Revolving Credit
Termination Date in such form as may be approved from time to time by such
Issuing Lender; provided, however, that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (a) the L/C Obligations would exceed the L/C Commitment or (b) the L/C
Obligations on account of Letters of Credit denominated in an Alternative
Currency would exceed the Alternative Currency L/C Commitment, (c) the aggregate
principal amount of outstanding Revolving Credit Loans, plus the aggregate
principal amount of L/C Obligations would exceed the Revolving Credit Commitment
or (d) the L/C Obligations in respect of trade Letters of Credit would exceed
$400,000,000 or the L/C Obligations in respect of standby Letters of Credit
would exceed $50,000,000.  Each Letter of Credit shall (i) be denominated in (A)
Dollars, if such Letter of Credit is a standby Letter of Credit, or (B) Dollars
or an Alternative Currency, if such Letter of Credit is a trade Letter of
Credit, (ii) be a trade or standby letter of credit issued to support
obligations of the Borrower or any of its Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) expire on a date no later
than ten Business Days prior to the Revolving Credit Termination Date, and (iv)
be subject to the Uniform Customs and/or ISP 98, as set forth in the Application
or as determined by the applicable Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of New York.  No Issuing Lender
shall at any time be obligated to issue any Letter of Credit hereunder if (x)
such issuance would conflict with, or cause such Issuing Lender or any L/C
Participant to exceed any limits imposed by, any Applicable Law or (y) any
Lender has defaulted in its obligation to fund Loans hereunder or is at such
time a Defaulting Lender, unless the applicable Issuing Lender has entered into
arrangements satisfactory to such Issuing Lender with the Borrower or such
Lender, including the provision of sufficient cash collateral or other credit
support acceptable to such Issuing Lender, to eliminate such Issuing Lender’s
actual or potential Disproportionate Facility Risk (as defined below) with
respect to such Lender as to either the Letter of Credit then proposed to be
issued or such Letter of Credit and all other L/C Obligations as to which such
Issuing Lender has such actual or potential Disproportionate Facility Risk, as
it may elect in its sole and absolute discretion.  “Disproportionate Facility
Risk” means, as of any date of determination, with respect to the Issuing Lender
and any Defaulting Lender or Lender has defaulted in its obligation to fund
Loans hereunder, the sum of (A) all unfunded participations in L/C Obligations
at such date and (B) without duplication, all unfunded Base Rate Loans at such
date that have been requested but not funded under Section 3.5(c) to refinance
L/C Obligations, in each case allocable to such Defaulting Lender or Lender has
defaulted in its obligation to fund Loans hereunder, other than L/C Obligations
as to which cash collateral or other credit support satisfactory to the
Administrative Agent and the Issuing Lender has been provided.  References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any existing Letters of
Credit, unless the context otherwise requires.  Each Outstanding Letter of
Credit shall be deemed to have been issued under this Agreement.
 
SECTION 3.2.  Procedure for Issuance of Letters of Credit.  The Borrower may
from time to time request that any Issuing Lender issue a Letter of Credit (or
amend, extend or renew an outstanding Letter of Credit) by delivering to such
Issuing Lender at any Issuing Lender’s office at any address mutually acceptable
to the Borrower and such Issuing Lender an Application therefor, including, if
applicable, the office of such Issuing Lender’s Correspondent, completed to the
satisfaction of such Issuing Lender, and such other certificates, documents and
other papers and information as such Issuing Lender may reasonably
request.  Upon receipt of any Application, such Issuing Lender shall process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI hereof,
promptly issue the Letter of Credit (or amend, extend or renew the outstanding
Letter of Credit) requested thereby (but in no event shall any Issuing Lender be
required to issue any Letter of Credit (or amend, extend or renew an outstanding
Letter of Credit) earlier than three (3) Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by such Issuing
Lender and the Borrower.  Within fifteen (15) Business Days after the end of
each month, the Administrative Agent shall report to each Lender the average
daily outstandings for each day in such month for all Letters of Credit during
the previous month.
 
22

--------------------------------------------------------------------------------


 
SECTION 3.3.  Fees and Other Charges.  (a)  The Borrower shall pay to the
Administrative Agent, for the account of each Issuing Lender and the L/C
Participants, a letter of credit fee (the “L/C Fee”) (i) with respect to each
trade Letter of Credit, in an amount equal to the Applicable Margin for trade
Letters of Credit times the average daily undrawn amount of such issued Letter
of Credit as reported by the Administrative Agent pursuant to Section 3.2 and
(ii) with respect to each standby Letter of Credit, in an amount equal to the
Applicable Margin for standby Letters of Credit times the face amount of such
Letter of Credit.  Such fee shall be payable quarterly in arrears (x) for trade
Letters of Credit, within fifteen (15) Business Days after the end of each
calendar quarter and on the Revolving Credit Termination Date and (y) for
standby Letters of Credit, within fifteen (15) Business Days after the end of
each calendar quarter and on the Revolving Credit Termination Date.
 
(b)           In addition to the foregoing commission, the Borrower shall pay
the Issuing Lenders an issuance fee of one tenth percent (1/10%) per annum on
the face amount of each standby Letter of Credit, payable quarterly in arrears
within fifteen (15) Business Days after the end of each calendar quarter of each
calendar quarter and on the Revolving Credit Termination Date.
 
(c)           The Administrative Agent shall, promptly following its receipt
thereof, distribute to each Issuing Lender and the L/C Participants all fees
received by the Administrative Agent in accordance with their respective
Revolving Credit Commitment Percentages.
 
SECTION 3.4.  L/C Participations.  (a)  Each Issuing Lender irrevocably agrees
to grant and hereby grants to each L/C Participant, and, to induce such Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from such Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Credit Commitment Percentage in such Issuing Lender’s
obligations and rights under each Letter of Credit issued hereunder and the
amount of each draft paid by such Issuing Lender thereunder.  Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit for which such Issuing
Lender is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to such Issuing Lender upon
demand at such Issuing Lender’s address for notices specified herein an amount
in Dollars equal to such L/C Participant’s Revolving Credit Commitment
Percentage of the Dollar Amount of such draft, or any part thereof, which is not
so reimbursed.
 
(b)           Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, the Administrative Agent shall notify each L/C Participant of the
amount and due date of such required payment and such L/C Participant shall pay
to such Issuing Lender the amount specified on the applicable due date.  If any
such amount is paid to such Issuing Lender after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand, in addition to
such amount, the product of (i) such amount, times (ii) the daily average
Federal Funds Rate as determined by the Administrative Agent during the period
from and including the date such payment is due to the date on which such
payment is immediately available to such Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360.  A certificate of any Issuing Lender with
respect to any amounts owing under this Section 3.4(b) shall be conclusive in
the absence of manifest error.  With respect to payment to any Issuing Lender of
the unreimbursed amounts described in this Section 3.4(b), if the L/C
Participants receive notice that any such payment is due (A) prior to 1:00 p.m.
(Charlotte time) on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. (Charlotte time) on any Business Day, such payment
shall be due on the following Business Day.
 
23

--------------------------------------------------------------------------------


 
(c)           Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section 3.4, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, or any payment of
interest on account thereof), such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof in accordance with such L/C Participant’s
Revolving Credit Commitment Percentage; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.
 
SECTION 3.5.  Reimbursement.  (a)  Reimbursement by the Borrower.  The Borrower
agrees to reimburse each Issuing Lender on each date the Administrative Agent
notifies the Borrower of the date and amount of a draft paid under any Letter of
Credit for the amount of (i) such draft so paid and (ii) any taxes, fees,
charges or other costs or expenses incurred by any Issuing Lender in connection
with such payment (other than those payable pursuant to Section 3.5(b)
below).  Each such payment shall be made to any Issuing Lender at its address
for notices specified herein (i) in Dollars if such Letter of Credit was
denominated in Dollars or (ii) in Dollars or the applicable Alternative
Currency, at the option of the Borrower, if such Letter of Credit was
denominated in an Alternative Currency, and in each case, in immediately
available funds.  Interest shall be payable on any and all amounts remaining
unpaid by the Borrower under this Article III from the day immediately following
the date such amounts become payable (whether at stated maturity, by
acceleration or otherwise) until payment in full at the rate which would be
payable on any outstanding Base Rate Loans which were then overdue.
 
(b)           Exchange Indemnification and Increased Costs.  The Borrower shall,
upon demand from any Issuing Lender or L/C Participant, pay to such Issuing
Lender or L/C Participant, the amount of (i) any loss or cost or increased cost
incurred by such Issuing Lender or L/C Participant, (ii) any reduction in any
amount payable to or in the effective return on the capital to such Issuing
Lender or L/C Participant, (iii) any currency exchange loss, in each case with
respect to clauses (i), (ii) and (iii), that such Issuing Lender or L/C
Participant sustains as a result of the Borrower’s repayment in Dollars of any
Letter of Credit denominated in an Alternative Currency or (iv) any interest or
any other return, including principal, foregone by such Issuing Lender as a
result of the introduction of, change over to or operation of the euro in any
member state participating in the euro.  A certificate of such Issuing Lender
setting forth in reasonable detail the basis for determining such additional
amount or amounts necessary to compensate such Issuing Lender shall be
conclusively presumed to be correct save for manifest error.
 
 
24

--------------------------------------------------------------------------------


 
(c)           Reimbursement by the Lenders.  If the Borrower fails to timely
reimburse such Issuing Lender on the date the Borrower receives the notice
referred to in this Section 3.5, the Borrower shall be deemed to have timely
given a Notice of Revolving Credit Borrowing pursuant to Section 2.2 hereunder
to the Administrative Agent requesting the Lenders to make a Base Rate Loan on
such date in an amount in Dollars equal to the Dollar Amount (as of the date of
funding of such Base Rate Loan by each Lender) of such draft paid, together with
any taxes, fees, charges or other costs or expenses incurred by any Issuing
Lender and to be reimbursed pursuant to this Section 3.5 and, regardless of
whether or not the conditions precedent specified in Article VI have been
satisfied, the Lenders shall make Base Rate Loans in such amount, the proceeds
of which shall be applied to reimburse such Issuing Lender for the amount of the
related drawing and costs and expenses.  Notwithstanding the foregoing, nothing
in this Section 3.5 shall obligate the Lenders to make such Base Rate Loans if
the making of such Base Rate Loans would violate the automatic stay under
federal bankruptcy laws.
 
SECTION 3.6.  Obligations Absolute.  The Borrower’s obligations under this
Article III (including without limitation the Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which the Borrower may have or
have had against any Issuing Lender or any beneficiary of a Letter of
Credit.  The Borrower also agrees with each Issuing Lender that no Issuing
Lender shall be responsible for, and the Borrower’s Reimbursement Obligation
under Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by such Issuing Lender’s gross negligence
or willful misconduct.  The Borrower agrees that any action taken or omitted by
any Issuing Lender under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards of care specified in the
Uniform Customs and/or ISP 98, as set forth in the Application or as determined
by the Issuing Lender and, to the extent not inconsistent therewith, the laws of
the State of New York, shall be binding on the Borrower and shall not result in
any liability of any Issuing Lender to the Borrower.  The responsibility of each
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.
 
SECTION 3.7  Effect of Application.  To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.
 
ARTICLE IV [RESERVED]
 
ARTICLE V GENERAL LOAN PROVISIONS
 
SECTION 5.1.  Interest.  (a)  Interest Rate Options.  Subject to the provisions
of this Section 5.1, at the election of the Borrower, the aggregate principal
balance of any Revolving Credit Loans shall bear interest at (i) the Base Rate
plus the Applicable Margin or (ii) the LIBOR Rate plus the Applicable Margin;
provided that LIBOR Rate Loans shall not be available until three (3) Business
Days after the Closing Date unless the Borrower executes and delivers an
indemnity in favor of the Administrative Agent and the Lenders in form and
substance satisfactory to them.  The Borrower shall select the rate of interest
and Interest Period, if any, applicable to any Revolving Credit Loan at the time
a Notice of Revolving Credit Borrowing is given pursuant to Section 2.2 or at
the time a Notice of Conversion/Continuation is given pursuant to Section
5.2.  Each Revolving Credit Loan or portion thereof bearing interest based on
the Base Rate shall be a “Base Rate Loan”, and each Revolving Credit Loan or
portion thereof bearing interest based on the LIBOR Rate shall be a “LIBOR Rate
Loan.”  Any Revolving Credit Loan or any portion thereof as to which the
Borrower has not duly specified an interest rate as provided herein shall be
deemed a Base Rate Loan.
 
 
25

--------------------------------------------------------------------------------


 
(b)           Interest Periods.  In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 5.1(a), shall elect
an interest period (each, an “Interest Period”) to be applicable to such Loan,
which Interest Period shall be a period of one (1), two (2), three (3), or six
(6) months (or nine (9) or twelve (12) months or any other period if available
from all Lenders) with respect to each LIBOR Rate; provided that:
 
(i)           the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the next preceding Interest Period expires;
 
(ii)           if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
 
(iii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;
 
(iv)           no Interest Period shall extend beyond the Revolving Credit
Termination Date; and
 
(v)           there shall be no more than six (6) Interest Periods for Revolving
Credit Loans in effect at any time.
 
(c)           Default Rate.  Subject to Section 12.3, at the discretion of the
Administrative Agent and Required Lenders, upon the occurrence and during the
continuance of an Event of Default, (i) the Borrower shall no longer have the
option to request LIBOR Rate Loans, (ii) all outstanding LIBOR Rate Loans shall
bear interest at a rate per annum two percent (2%) in excess of the rate then
applicable to LIBOR Rate Loans, as applicable, until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate then applicable to Base Rate Loans, and (iii) all outstanding Base Rate
Loans shall bear interest at a rate per annum equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans. Interest shall continue
to accrue on the amount of Revolving Credit Loans outstanding after the filing
by or against the Borrower of any petition seeking any relief in bankruptcy or
under any act or law pertaining to insolvency or debtor relief, whether state,
federal or foreign.
 
26

--------------------------------------------------------------------------------


 
(d)           Interest Payment and Computation.  Interest on each Base Rate Loan
shall be payable in arrears on the last Business Day of each calendar quarter
commencing June 30, 2005; and interest on each LIBOR Rate Loan shall be payable
on the last day of each Interest Period applicable thereto, and if such Interest
Period exceeds three (3) months, at the end of each three (3) month interval
during such Interest Period.  Interest on LIBOR Rate Loans and all fees payable
hereunder shall be computed on the basis of a 360-day year and assessed for the
actual number of days elapsed and interest on Base Rate Loans shall be computed
on the basis of a 365/66-day year and assessed for the actual number of days
elapsed.
 
(e)           Maximum Rate.  In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest hereunder or under any of the Loan
Documents charged or collected pursuant to the terms of this Agreement or
pursuant to any other Loan Document exceed the highest rate permissible under
any Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto.  In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by Lenders in excess of the maximum lawful rate
or (ii) shall apply such excess to the principal balance of the Obligations.  It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law.
 
SECTION 5.2.  Notice and Manner of Conversion or Continuation of Revolving
Credit Loans.  Provided that no Event of Default has occurred and is then
continuing, the Borrower shall have the option (a) to convert all or any portion
of its outstanding Base Rate Loans in a principal amount equal to $5,000,000 or
any whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate
Loans and (b), (i) to convert all or any part of its outstanding LIBOR Rate
Loans in a principal amount equal to $1,000,000 or a whole multiple of $250,000
in excess thereof into Base Rate Loans or (ii) to continue such LIBOR Rate Loans
as LIBOR Rate Loans for an additional Interest Period; provided that if any
conversion or continuation is made prior to the expiration of any Interest
Period, the Borrower shall pay any amount required to be paid pursuant to
Section 5.10 hereof.  Whenever the Borrower desires to convert or continue
Revolving Credit Loans as provided above, the Borrower shall give the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit E (a “Notice of Conversion/Continuation”) not later than 11:00 a.m.
(Charlotte time) three (3) Business Days before the day on which a proposed
conversion or continuation of such Revolving Credit Loan is to be effective
(except in the case of a conversion of a LIBOR Rate Loan to a Base Rate Loan in
which case same day notice by the Borrower shall be sufficient) specifying (A)
the Revolving Credit Loans to be converted or continued, and, in the case of any
LIBOR Rate Loan to be converted or continued, the last day of the Interest
Period therefor, (B) the effective date of such conversion or continuation
(which shall be a Business Day), (C) the principal amount of such Revolving
Credit Loans to be converted or continued, and (D) the Interest Period to be
applicable to such converted or continued LIBOR Rate Loan.  The Administrative
Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.
 
SECTION 5.3.  Fees.  (a)  Commitment Fees.  The Borrower shall pay to the
Administrative Agent, for the account of the Lenders, a non-refundable
commitment fee (the “Commitment Fee”) at a rate per annum equal to the
Applicable Margin on the unused amount of the Revolving Credit Commitment.  The
Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter for the period commencing on the Amendment Date and ending on
the Revolving Credit Termination Date.  The Commitment Fee shall be distributed
by the Administrative Agent to the Lenders pro rata in accordance with the
Lenders’ respective Revolving Credit Commitment Percentages.
 
27

--------------------------------------------------------------------------------


 
(b)           Administrative Agent’s and Other Fees.  In order to compensate the
Administrative Agent for its obligations hereunder, the Borrower agrees to pay
to the Administrative Agent, for its account, the fees set forth in the separate
fee letter agreement executed by the Borrower and the Administrative Agent dated
April 26, 2005.
 
28

--------------------------------------------------------------------------------


 
SECTION 5.4.  Manner of Payment.  Each payment by the Borrower on account of the
principal of or interest on the Revolving Credit Loans or of any fee, commission
or other amounts (including the Reimbursement Obligation) payable to the Lenders
under this Agreement or any other Loan Document shall be made not later than
1:00 p.m. (Charlotte time) on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Lenders (other than as set forth below) pro rata in
accordance with their respective Revolving Credit Commitment Percentages (except
as specified below), in Dollars, in immediately available funds and shall be
made without any set-off, counterclaim or deduction whatsoever.  Any payment
received after such time but before 2:00 p.m. (Charlotte time) on such day shall
be deemed a payment on such date for the purposes of Section 12.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day.  Any payment received after 2:00 p.m. (Charlotte time) shall be deemed to
have been made on the next succeeding Business Day for all purposes.  Upon
receipt by the Administrative Agent of each such payment, the Administrative
Agent shall distribute to each Lender at its address for notices set forth
herein its pro rata share of such payment in accordance with such Lender’s
Revolving Credit Commitment Percentage (except as specified below), and shall
wire advice of the amount of such credit to each Lender.  Each payment to the
Administrative Agent of the L/C Participants’ commissions shall be made in like
manner, but for the account of the L/C Participants.  Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Article IV or Section 5.9, 5.10, 5.11, 5.12 or 14.2 shall be paid to the
Administrative Agent for the account of the applicable Lender.  Subject to
Section 5.1(b)(ii), if any payment under this Agreement or any other Loan
Document shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.
 
SECTION 5.5.  Crediting of Payments and Proceeds.  In the event that the
Borrower shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 12.2, all payments received by the
Lenders upon the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied first to all expenses then due and payable by the
Borrower hereunder, then to all indemnity obligations then due and payable by
the Borrower hereunder, then to all Administrative Agent’s fees then due and
payable, then to all commitment and other fees and commissions then due and
payable, then to accrued and unpaid interest hereunder or under any other Loan
Document, and Reimbursement Obligation (pro rata in accordance with all such
amounts due), then to the principal amount hereunder or under any other Loan
Document, Reimbursement Obligation and any termination payments due in respect
of a Hedging Agreement with any Lender or Affiliate of a Lender (which Hedging
Agreement is permitted hereunder) (pro rata in accordance with all such amounts
due) and then to the cash collateral account described in Section 12.2(b) hereof
to the extent of any L/C Obligations then outstanding, in that order.
 
SECTION 5.6.  Adjustments.  If any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of the Obligations owing to it, or
interest thereon, or if any Lender shall at any time receive any Collateral or
other collateral in respect to the Obligations owing to it (whether voluntarily
or involuntarily, by set-off or otherwise) in a greater proportion than any such
payment to and Collateral and other collateral received by any other Lender, if
any, in respect of the Obligations owing to such other Lender, or interest
thereon, such Benefited Lender shall purchase for cash from the other Lenders
such portion of each such other Lender’s Extensions of Credit Obligations, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, that if all or any portion of such excess payment
or benefits is thereafter recovered from such Benefited Lender, such purchase
shall be rescinded, and the purchase price and benefits returned to the extent
of such recovery, but without interest.  The Borrower agrees that each Lender so
purchasing a portion of another Lender’s Extensions of Credit may exercise all
rights of payment (including, without limitation, rights of set-off) with
respect to such portion as fully as if such Lender were the direct holder of
such portion.
 
29

--------------------------------------------------------------------------------


 
SECTION 5.7.  Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent.  The obligations of the Lenders under
this Agreement to make the Revolving Credit Loans and issue or participate in
Letters of Credit are several and are not joint or joint and several.  Unless
the Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the amount to be borrowed
on such date (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed borrowing date in
accordance with Sections 2.2(b), and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount.  If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand an amount, until paid, equal to the product of
(a) the amount not made available by such Lender in accordance with the terms
hereof, times (b) the daily average Federal Funds Rate during such period as
determined by the Administrative Agent, times (c) a fraction the numerator of
which is the number of days that elapse from and including such borrowing date
to the date on which such amount not made available by such Lender in accordance
with the terms hereof shall have become immediately available to the
Administrative Agent and the denominator of which is 360.  A certificate of the
Administrative Agent with respect to any amounts owing under this Section 5.7
shall be conclusive, absent manifest error.  If such Lender’s Revolving Credit
Commitment Percentage of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days of such
borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the Administrative Agent with interest thereon at the
rate per annum applicable to such borrowing, on demand, from the Borrower.  The
failure of any Lender to make available its Revolving Credit Commitment
Percentage of any Revolving Credit Loan requested by the Borrower shall not
relieve it or any other Lender of its obligation hereunder to make its Revolving
Credit Commitment Percentage of such Revolving Credit Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Revolving Credit Commitment Percentage of such Revolving
Credit Loan available on the borrowing date.
 
SECTION 5.8.  Joint and Several Liability of the Credit Parties.  (a)  Each of
the Credit Parties is jointly and severally liable not merely as a surety but as
a co-debtor for each and every Obligation.  Each of the Credit Parties is
accepting joint and several liability hereunder in consideration of the
financial accommodations to be provided by the Lenders under this Agreement, for
the mutual benefit, directly or indirectly, of each of the Credit Parties and in
consideration of the undertakings of each of the Credit Parties to accept joint
and several liability for the Obligations.
 
(b)           Except as otherwise expressly provided herein, each Credit Party
hereby waives promptness, diligence, presentment, demand, protest, notice of
acceptance of its joint and several liability, notice of any and all advances of
the Revolving Credit Loans and Letters of Credit made under this Agreement and
the other Loan Documents, notice of occurrence of any Default or Event of
Default, or of any demand for any payment under this Agreement and notice of any
action at any time taken or omitted by the Administrative Agent or any Lender
under or in respect of any of the Obligations hereunder.  Each Credit Party
hereby waives all defenses which may be available by virtue of any valuation,
stay, moratorium law or other similar law now or hereafter in effect, any right
to require the marshaling of assets of any of the Credit Parties and any other
entity or person primarily or secondarily liable with respect to any of the
Obligations, and all suretyship defenses generally.  Each Credit Party hereby
assents to, and waives notice of, any extension or postponement of the time for
the payment, or place or manner for payment, compromise, refinancing,
consolidation or renewals of any of the Obligations hereunder, the acceptance of
any partial payment thereon, any waiver, consent or other action or acquiescence
by the Administrative Agent or any Lender at any time or times in respect of any
default by any Credit Party in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement and the other Loan Documents,
any and all other indulgences whatsoever by the Administrative Agent or any
Lender in respect of any of the Obligations, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of such Obligations or the addition, substitution or release,
in whole or in part, of any Credit Party or any other entity or person primarily
or secondarily liable for any Obligation.  If for any reason any of the Credit
Parties has no legal existence or is under no legal obligation to discharge any
of the Obligations, or if any of the Obligations have become irrecoverable from
any of the Credit Parties by reason of such Credit Party’s insolvency,
bankruptcy or reorganization or by other operation of law or for any reason,
this Agreement and the other Loan Documents shall nevertheless be binding on
each of the other Credit Parties to the same extent as if such Credit Party at
all times had been the sole obligor on such Obligations.  The Obligations of
each Credit Party under this Section 5.8 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any reconstruction or
similar proceeding with respect to any Credit Party, the Administrative Agent or
any Lender.
 
30

--------------------------------------------------------------------------------


 
(c)           If at any time, any payment, or any part thereof, made in respect
of any of the Obligations, is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any of the Credit Parties, or otherwise, the
provisions of this Section 5.8 will forthwith be reinstated in effect as though
such payment had not been made.
 
(d)           Until the payment and performance in full of all the Obligations,
none of the Credit Parties shall exercise and each hereby waives any rights
against the other Credit Parties as a result of payment by such Credit Party
hereunder, by way of subrogation, reimbursement, restitution, contribution or
otherwise, and none of the Credit Parties will prove any claim in competition
with the Administrative Agent or any Lender in respect of any payment hereunder
in bankruptcy, insolvency, or reorganization proceedings of any nature; none of
the Credit Parties will claim any set-off, recoupment or counterclaim against
any of the other Credit Parties in respect of any liability of one Credit Party
to another Credit Party.  Each of the Credit Parties hereby agrees that the
payment of any amounts due with respect to any indebtedness owing by any of the
Credit Party to any other Credit Party is hereby subordinated to the prior
payment in full in cash of the Obligations.  Each Credit Party agrees that,
after the occurrence and during the continuance of any Default or Event of
Default hereunder, none of the Credit Parties will demand, sue for or otherwise
attempt to collect any indebtedness of any other Credit Party to such Credit
Party until all of the Obligations of the Credit Parties hereunder shall have
been paid in full in cash.  If, notwithstanding the foregoing sentence, any
Credit Party shall collect, enforce or receive any amounts in respect of such
indebtedness in violation of the foregoing sentence while any Obligations of the
Credit Parties are still outstanding, such amounts shall be collected, enforced
and received by such Credit Party as trustee for the Administrative Agent and
the Lenders and be paid over to the Administrative Agent on account of the
Obligations without affecting in any manner the liability of such Credit Party
under the other provisions hereof.
 
31

--------------------------------------------------------------------------------


 
SECTION 5.9.  Changed Circumstances.  (a)  Circumstances Affecting LIBOR Rate
Availability.  If with respect to any Interest Period: (i) the Administrative
Agent or any Lender (after consultation with Administrative Agent) shall
determine that, by reason of circumstances affecting the foreign exchange and
interbank markets generally, deposits in the applicable currency, in the
applicable amounts are not being quoted via British Bankers’ Association
Interest Settlement Rates (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits of the applicable
currency in the London interbank market) or offered to the Administrative Agent
or such Lender for such Interest Period; or (ii) the Required Lenders reasonably
determine (which determination shall be conclusive) and notify the
Administrative Agent that the LIBOR Rate will not adequately and fairly reflect
the cost to the Required Lenders of funding LIBOR Rate Loans for such Interest
Period; then the Administrative Agent shall forthwith give notice thereof to the
Borrower.  Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans and the right of the Borrower to convert any Revolving Credit Loan to
or continue any Loan as a LIBOR Rate Loan shall be suspended, and the Borrower
shall repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Rate Loan together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
Loan or convert the then outstanding principal amount of each such LIBOR Rate
Loan as of the last day of such Interest Period.
 
(b)           Laws Affecting LIBOR Rate Availability.  If, after the Closing
Date, the introduction of, or any change in, any Applicable Law or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any of their respective
Lending Offices) with any request or directive (whether or not having the force
of law) issued after the Closing Date of any such Authority, central bank or
comparable agency, shall make it unlawful or impossible for any of the Lenders
(or any of their respective Lending Offices) to honor its obligations hereunder
to make or maintain any LIBOR Rate Loan, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders.  Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans and the right
of the Borrower to convert any Revolving Credit Loan or continue any Revolving
Credit Loan as a LIBOR Rate Loan shall be suspended and thereafter the Borrower
may select only Base Rate Loans hereunder, and (ii) if any of the Lenders may
not lawfully continue to maintain a LIBOR Rate Loan to the end of the then
current Interest Period applicable thereto , the applicable Loan shall
immediately be converted to a Base Rate Loan or a Loan that bears interest at
the Base Rate for the remainder of such Interest Period.
 
(c)           Increased Costs.  If, after the Closing Date, the introduction of,
or any change in, any Applicable Law, or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) issued after the Closing Date
of such Authority, central bank or comparable agency:
 
32

--------------------------------------------------------------------------------


 
 
(i)           shall subject any of the Lenders (or any of their respective
Lending Offices) to any tax, duty or other charge with respect to any Revolving
Credit Loan, Letter of Credit or Application or shall change the basis of
taxation of payments to any of the Lenders (or any of their respective Lending
Offices) of the principal of or interest on any Revolving Credit Loan, Letter of
Credit or Application or any other amounts due under this Agreement in respect
thereof (except for changes in the rate of tax on the overall net income of any
of the Lenders or any of their respective Lending Offices imposed by the
jurisdiction in which such Lender is organized or is or should be qualified to
do business or such Lending Office is located); or
 
(ii)           shall impose, modify or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, insurance or capital or similar requirement against
assets of, deposits with or for the account of, or credit extended by any of the
Lenders (or any of their respective Lending Offices) or shall impose on any of
the Lenders (or any of their respective Lending Offices) or the foreign exchange
and interbank markets any other condition affecting any Revolving Credit Loan;
and the result of any of the foregoing is to increase the costs to any of the
Lenders of maintaining any LIBOR Rate Loan or issuing or participating in
Letters of Credit or to reduce the yield or amount of any sum received or
receivable by any of the Lenders under this Agreement or under any other Loan
Document in respect of a LIBOR Rate Loan or Letter of Credit or Application,
then such Lender may promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify the Borrower of such fact and demand
compensation therefor and, within fifteen (15) days after such notice by the
Administrative Agent, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or Lenders for such increased
cost or reduction.  The Administrative Agent and the applicable Lender will
promptly notify the Borrower of any event of which it has knowledge which will
entitle such Lender to compensation pursuant to this Section 5.9(c); provided,
that the Administrative Agent shall incur no liability whatsoever to the Lenders
or the Borrower in the event it fails to do so.  The amount of such compensation
shall be determined, in the applicable Lender’s reasonable discretion, based
upon the assumption that such Lender funded its Revolving Credit Commitment
Percentage of the LIBOR Rate Loans in the London interbank market and using any
reasonable attribution or averaging methods which such Lender deems appropriate
and practical; provided that no compensation shall be payable pursuant to the
above if the applicable Lender fails to demand compensation for such increased
costs within one-hundred eighty (180) days following the date on which such
Lender has actual knowledge of the event resulting in such increase.  A
certificate of such Lender setting forth in reasonable detail the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.
 
(d)           Mitigation Obligations; Replacement of Lenders.
 
(i)           If any Lender requests compensation under this Section 5.9, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.12,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (A) would eliminate
or reduce amounts payable pursuant to this Section 5.9 or Section 5.12, as the
case may be, in the future and (B) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
33

--------------------------------------------------------------------------------


 
(ii)           If any Lender requests compensation under this Section 5.9, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.12,
or if any Lender defaults in its obligation to fund Loans hereunder or is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 14.10), all its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a participation in a Letter
of Credit is being assigned, the Issuing Lender that issued such Letter of
Credit), which consent shall not unreasonably be withheld, (B) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Revolving Credit Loans and participations in Letters of Credit, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (C) in the case of
any such assignment resulting from a claim for compensation under this Section
5.9, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
 
 
34

--------------------------------------------------------------------------------


 
SECTION 5.10.  Indemnity.  The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow on a date specified
therefor in a Notice of Revolving Credit Borrowing or Notice of
Continuation/Conversion or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor.  The amount of such loss, cost or expense to any Lender shall be
deemed to equal an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the LIBOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid, were it to bid, at the commencement of such period, for deposits in
the applicable currency of a comparable amount and period from other banks in
the London interbank market; provided that no compensation shall be payable
pursuant to the above if the applicable Lender fails to demand compensation for
such increased costs within one-hundred eighty (180) days following the date on
which such Lender has actual knowledge of the event resulting in such
increase.  A certificate of such Lender setting forth in reasonable detail the
basis for determining such amount or amounts necessary to compensate such Lender
shall be forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.
 
SECTION 5.11.  Capital Requirements.  If either (a) the introduction of, or any
change in, or in the interpretation of, any Applicable Law or (b) compliance
with any guideline or request issued after the Closing Date from any central
bank or comparable agency or other Governmental Authority (whether or not having
the force of law), has or would have the effect of reducing the rate of return
on the capital of, or has affected or would affect the amount of capital
required to be maintained by, any Lender or any corporation controlling such
Lender as a consequence of, or with reference to any Lender’s Revolving Credit
Commitment and other commitments of this type, below the rate which the Lender
or such other corporation could have achieved but for such introduction, change
or compliance, then within five (5) Business Days after written demand by any
such Lender, the Borrower shall pay to such Lender from time to time as
specified by such Lender additional amounts sufficient to compensate such Lender
or other corporation for such reduction; provided that no compensation shall be
payable pursuant to the above if the applicable Lender fails to demand
compensation for such increased costs within one-hundred eighty (180) days
following the date on which such lender has actual knowledge of the event
resulting in such increase.  A certificate of such Lender setting forth in
reasonable detail the basis for determining such amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.
 
SECTION 5.12.  Taxes.  (a)  Payments Free and Clear.  Any and all payments by
the Borrower hereunder or under the Notes or the Letters of Credit shall be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholding, and all liabilities with
respect thereto excluding, (i) in the case of each Lender and the Administrative
Agent, income and franchise taxes imposed on (or measured by) its net income by
the United States of America or by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or its
principal office is located or is or should be qualified to do business or any
political subdivision thereof, or in the case of any Lender, in which its
applicable Lending Office is located (provided, however, that no Lender shall be
deemed to be located in any jurisdiction solely as a result of taking any action
related to this Agreement or the Notes or Letters of Credit) and (ii) any branch
profits tax imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (i) above (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or Letter of Credit to any Lender or the Administrative Agent, (A) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.12) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the amount such party would have received had no
such deductions been made, (B) the Borrower shall make such deductions, (C) the
Borrower shall pay the full amount deducted to the relevant taxing authority or
other authority in accordance with applicable law, and (D) the Borrower shall
deliver to the Administrative Agent evidence of such payment to the relevant
taxing authority or other authority in the manner provided in Section
5.12(d).  The Borrower shall not, however, be required to pay any amounts
pursuant to clause (A) of the preceding sentence to any Foreign Lender or the
Administrative Agent not organized under the laws of the United States of
America or a state thereof (or the District of Columbia) if such Foreign Lender
or the Administrative Agent fails to comply with the requirements of paragraph
(e) of this Section 5.12 or Section 5.9(d), as the case may be.
 
35

--------------------------------------------------------------------------------


 
(b)           Stamp and Other Taxes.  In addition, the Borrower shall pay any
present or future stamp, registration, recordation or documentary taxes or any
other similar fees or charges or excise or property taxes, levies of the United
States or any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Loans, the Letters of Credit, the other Loan Documents (hereinafter referred to
as “Other Taxes”).
 
(c)           Indemnity.  The Borrower shall indemnify each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 5.12) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and reasonable expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted.  A certificate as to the amount of such payment or liability prepared
by a Lender or the Administrative Agent, absent manifest error, shall be
conclusive, provided that if the Borrower reasonably believes that such Taxes or
Other Taxes were not correctly or legally asserted, such Lender or the
Administrative Agent (as the case may be) shall use reasonable efforts to
cooperate with the Borrower, at the Borrower’s expense, to obtain a refund of
such Taxes or Other Taxes.  Such indemnification shall be made within thirty
(30) days from the date such Lender or the Administrative Agent (as the case may
be) makes written demand therefor.  If a Lender or the Administrative Agent
shall become aware that it is entitled to receive a refund in respect of Taxes
or Other Taxes, it promptly shall notify the Borrower of the availability of
such refund and shall, within sixty (60) days after receipt of a request by the
Borrower pursue or timely claim such refund at the Borrower’s expense.  If any
Lender or the Administrative Agent receives a refund in respect of any Taxes or
Other Taxes for which such Lender or the Administrative Agent has received
payment from the Borrower hereunder, it promptly shall repay such refund (plus
interest received, if any) to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
5.12 with respect to Taxes or Other Taxes giving rise to such refund), provided
that the Borrower, upon the request of such Lender or the Administrative Agent,
agrees to return such refund (plus any penalties, interest or other charges
required to be paid) to such Lender or the Administrative Agent in the event
such Lender or the Administrative Agent is required to repay such refund to the
relevant taxing authority.
 
36

--------------------------------------------------------------------------------


 
(d)           Evidence of Payment.  Within thirty (30) days after the date of
any payment of Taxes or Other Taxes, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 14.1, the original
or a certified copy of a receipt evidencing payment thereof or other evidence of
payment satisfactory to the Administrative Agent.
 
(e)           Delivery of Tax Forms.  Each Foreign Lender shall deliver to the
Borrower, with a copy to the Administrative Agent, on the Closing Date or
concurrently with the delivery of the relevant Assignment and Acceptance (i) two
United States Internal Revenue Service Forms W-8ECI or Forms W-8BEN, as
applicable (or successor forms), properly completed and certifying in each case
that such Foreign Lender is entitled to a complete exemption from withholding or
deduction for or on account of any United States federal income taxes, and (ii)
an Internal Revenue Service Form W-8 or W-9 or successor applicable form, as the
case may be, to establish an exemption from United States backup withholding
taxes.  Each Foreign Lender further agrees to deliver to the Borrower, with a
copy to the Administrative Agent, a Form W-8BEN or W-8ECI and Form W-8 or W-9,
or successor applicable forms or manner of certification, as the case may be, on
or before the date that any such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Borrower, certifying in the case of a Form W-8BEN or
W-8ECI that such Foreign Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes (unless in any such case an event (including without limitation any change
in treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders such forms inapplicable or
the exemption to which such forms relate unavailable and such Foreign Lender
notifies the Borrower and the Administrative Agent that it is not entitled to
receive payments without deduction or withholding of United States federal
income taxes) and, in the case of a Form W-8 or W-9, establishing an exemption
from United States backup withholding tax.
 
(f)           Survival.  Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 5.12 shall survive the payment in full of the
Obligations and the termination of the Revolving Credit Commitment.
 
ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING
 
SECTION 6.1.  Closing.  The closing shall take place at the offices of Shearman
& Sterling LLP at 10:00 a.m. on May 16, 2005 or at such other location, on such
other date and at such other time as the parties hereto shall mutually agree.
 
SECTION 6.2.  Conditions to Closing and Initial Revolving Credit Loans and
Letters of Credit.  The obligation of the Lenders to close this Agreement and to
make the initial Revolving Credit Loans or issue the initial Letters of Credit
is subject to the satisfaction or waiver of each of the following conditions:
 
(a)           Executed Loan Documents.  This Agreement and the Revolving Credit
Notes (to the extent requested as provided herein) shall have been duly
authorized, executed and delivered to the Administrative Agent by the parties
thereto, shall be in full force and effect and no default shall exist
thereunder, and the Borrower shall have delivered original counterparts thereof
to the Administrative Agent.
 
37

--------------------------------------------------------------------------------


 
(b)           Closing Certificates; Etc.
 
(i)           Officers’ Certificate of the Borrower.  The Administrative Agent
shall have received a certificate from a Responsible Officer, in form and
substance reasonably satisfactory to the Administrative Agent, to the effect
that all representations and warranties of the Borrower contained in this
Agreement and the other Loan Documents are true, correct and complete in all
material respects; that the Borrower is not in violation of any of the covenants
contained in this Agreement and the other Loan Documents; that, after giving
effect to the transactions contemplated by this Agreement, no Default or Event
of Default has occurred and is continuing; and that each of the closing
conditions has been satisfied or waived (assuming satisfaction of the
Administrative Agent where not advised otherwise).
 
(ii)           General Certificate of each Credit Party.  The Administrative
Agent shall have received a certificate of the secretary, assistant secretary or
general counsel of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of resolutions duly adopted by the Board of Directors
of such Credit Party authorizing, in the case of the Borrower, the borrowings
contemplated hereunder and, in the case of each Credit Party, the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party.
 
(iii)           Opinions of Counsel.  The Administrative Agent shall have
received favorable opinions of Ira M. Dansky, General Counsel to the Borrower,
Cravath, Swaine & Moore LLP, special counsel to the Borrower, Schnader Harrison
Segal & Lewis LLP, Pennsylvania counsel to the Borrower, and Drinker Biddle &
Reath LLP, New Jersey counsel to the Borrower, each addressed to the
Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents and such other matters as the Lenders shall reasonably request.
 
(c)           Consents; Defaults.
 
(i)           Governmental and Third Party Approvals.  The Borrower shall have
obtained all material approvals, authorizations and consents of any Person and
of all Governmental Authorities and courts having jurisdiction with respect to
the transactions contemplated by this Agreement and the other Loan Documents.
 
(ii)           No Event of Default.  No Default or Event of Default shall have
occurred and be continuing.
 
(d)           Financial Matters.
 
(i)           Financial Statements.  The Administrative Agent shall have
received the audited Consolidated financial statements of Jones Apparel Group
and its Subsidiaries for the Fiscal Year ended on December 31, 2004 and the
unaudited financial statements of Jones Apparel Group and its Subsidiaries for
the fiscal quarter ended on April 2, 2005.
 
 
38

--------------------------------------------------------------------------------


 
(ii)           Financial Condition Certificate.  The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, and certified by a
Responsible Officer, that the financial projections previously delivered to the
Administrative Agent were prepared in good faith based upon assumptions believed
to be reasonable at the time.
 
(iii)           Payment at Closing; Fee Letters.  The Borrower shall have paid
the fees set forth or referenced in Section 5.3(c) and any other accrued and
unpaid fees or commissions due hereunder (including, without limitation,
reasonable legal fees and expenses) to the Administrative Agent and Lenders, and
to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.  The Administrative Agent shall have received duly
authorized and executed copies of the fee letter agreement referred to in
Section 5.3(c).
 
(e)           Miscellaneous.
 
(i)           Notice of Revolving Credit Borrowing.  The Administrative Agent
shall have received a Notice of Revolving Credit Borrowing from the Borrower in
accordance with Section 2.2(a), and a Notice of Account Designation specifying
the account or accounts to which the proceeds of any Revolving Credit Loans made
after the Closing Date are to be disbursed.
 
(ii)           Proceedings and Documents.  All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the Lenders.
 
(iii)           Investment Policy.  The Borrower shall have delivered to the
Administrative Agent a true and complete copy of the investment policy
referenced in Section 11.4(b) in form and content reasonably acceptable to the
Administrative Agent.
 
(f)           Refinancing.  On the Closing Date hereunder, (i) all outstanding
loans under the Prior Credit Agreement (“Existing Loans”) shall be replaced by
Revolving Credit Loans hereunder and the Administrative Agent shall make such
transfers of funds as are necessary in order that the outstanding balance of
such Revolving Credit Loans, together with any Revolving Credit Loans funded on
the Closing Date, reflect the Revolving Credit Commitment of the Lenders
hereunder, (ii) all outstanding letters of credit issued pursuant to the Prior
Credit Agreement shall be deemed Letters of Credit hereunder and each Lender
shall purchase a participation therein pursuant to Section 3.4 in accordance
with its Revolving Credit Commitment Percentage, (iii) there shall have been
paid in cash in full all accrued but unpaid interest due on the Existing Loans
up to but excluding the Closing Date, (iv) there shall have been paid in cash in
full all accrued but unpaid fees due under the Prior Credit Agreement up to but
excluding the Closing Date and all other amounts, costs and expenses then owing
to any of the Prior Lenders and/or any Agent, as agent under the Prior Credit
Agreement, in each case to the satisfaction of such Agent or Prior Lender, as
the case may be, regardless of whether or not such amounts would otherwise be
due and payable at such time pursuant to the terms of the Prior Credit
Agreement, (v) all outstanding promissory notes issued by the Borrower to the
Prior Lenders under the Prior Credit Agreement shall be deemed canceled and the
originally executed copies thereof shall be canceled and promptly returned to
the Administrative Agent who shall promptly forward such notes to the Borrower
and (vi) the commitments and, except as expressly set forth in the Prior Credit
Agreement, other obligations and rights of the Borrower and the Prior Lenders
shall be terminated without any further action hereunder or thereunder.
 
 
39

--------------------------------------------------------------------------------


 
SECTION 6.3.  Conditions to Extensions of Credit.  The obligations of the
Lenders to make any Extensions of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing or issue date, as
applicable:
 
(a)                 Continuation of Representations and Warranties.  The
representations and warranties contained in Article VII shall be true and
correct on and as of such borrowing or issuance date with the same effect as if
made on and as of such date; except for any representation and warranty made as
of an earlier date, which representation and warranty shall remain true and
correct as of such earlier date.
 
(b)                 No Existing Default.  No Default or Event of Default shall
have occurred and be continuing hereunder (i) on the borrowing date with respect
to such Revolving Credit Loan or after giving effect to the Revolving Credit
Loans to be made on such date or (ii) on the issue, extension or renewal date
with respect to such Letter of Credit or after giving effect to such Letter of
Credit on such date.
 
(c)                 Borrowing Availability Limit.  In the case of an Extension
of Credit consisting of a Revolving Credit Loan, the Borrowing Availability
Limit shall exceed the aggregate principal amount of all Revolving Credit Loans
outstanding after giving effect to the Revolving Credit Loans to be made on such
date, as set forth in the Notice of Revolving Credit Borrowing.
 
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
 
SECTION 7.1.  Representations and Warranties.  To induce the Administrative
Agent and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Credit Parties hereby represent and warrant to the
Administrative Agent and Lenders that:
 
(a)                 Organization; Power; Qualification.  Each of the Credit
Parties and their Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
has the power and authority to own its properties and to carry on its business
as now being and hereafter proposed to be conducted and is duly qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
(b)                 Ownership.  Each Subsidiary of each of the Credit Parties as
of the Amendment Date is listed on Schedule 7.1(b).  As of the Amendment Date,
the capitalization of the Credit Parties and their Subsidiaries consists of the
number of shares, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 7.1(b).  As of the
Amendment Date, all outstanding shares have been duly authorized and validly
issued and are fully paid and nonassessable.  The shareholders of the
Subsidiaries of the Credit Parties and the number of shares owned by each as of
the Amendment Date are described on Schedule 7.1(b).  As of the Amendment Date,
there are no outstanding stock purchase warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which
are convertible into, exchangeable for or otherwise provide for or permit the
issuance of capital stock of the Credit Parties or their Subsidiaries, except as
described on Schedule 7.1(b).
 
40

--------------------------------------------------------------------------------


 
(c)                 Authorization of Agreement, Loan Documents and
Borrowing.  Each of the Credit Parties and, if applicable, their Subsidiaries
has the right, power and authority and has taken all necessary corporate and
other action to authorize the execution, delivery and performance of each of the
Loan Documents to which it is a party in accordance with their respective
terms.  Each of the Loan Documents have been duly executed and delivered by the
duly authorized officers of the Credit Parties and each of their Subsidiaries
party thereto, as applicable, and each such document constitutes the legal,
valid and binding obligation of the Credit Parties and, if applicable, each of
their Subsidiaries party thereto, enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.
 
(d)                 Compliance of Agreement, Loan Documents and Borrowing with
Laws, Etc.  None of (w) the execution, delivery and performance by the Credit
Parties and their Subsidiaries of the Loan Documents to which each such Person
is a party, in accordance with their respective terms, the borrowings hereunder
and the transactions contemplated hereby, (x) the grant by the Collateral
Grantors of the Liens granted by them pursuant to the Collateral Documents, (y)
the perfection or maintenance of the Liens created under the Collateral
Documents (including the first priority nature thereof) or (z) the exercise by
the Administrative Agent or any Lender of its rights under the Loan Documents or
the remedies in respect of the Collateral pursuant to the Collateral Documents:
do or will, by the passage of time, the giving of notice or otherwise, (i)
require any of the Credit Parties or any of their Subsidiaries to obtain any
Governmental Approval not otherwise already obtained or violate any Applicable
Law relating to the Credit Parties or any of their Subsidiaries, (ii) conflict
with, result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of the Credit Parties or
any of their Subsidiaries or any indenture or other material agreement or
instrument to which such Person is a party or by which any of its properties may
be bound or any Governmental Approval relating to such Person except as could
not reasonably be expected to have a Material Adverse Effect, or (iii) except
for the Liens created under the Loan Documents, result in or require the
creation or imposition of any material Lien upon or with respect to any property
now owned or hereafter acquired by such Person.
 
(e)                 Compliance with Law; Governmental Approvals.  Other than
with respect to environmental matters, which are treated exclusively in Section
7.1(h) hereof, each of the Credit Parties and their Subsidiaries (i) has all
Governmental Approvals required by any Applicable Law for it to conduct its
business, each of which is in full force and effect, is final and not subject to
review on appeal and is not the subject of any pending or, to the best of its
knowledge, threatened attack by direct or collateral proceeding, and (ii) is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws relating to it or any of its respective
properties; in each case, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
(f)                 Tax Returns and Payments.  Each of the Credit Parties and
their Subsidiaries has timely filed or caused to be timely filed all federal and
state, local and other tax returns required by Applicable Law to be filed, and
has paid, or made adequate provision for the payment of, all federal and state,
local and other taxes, assessments and governmental charges or levies upon it
and its property, income, profits and assets which are due and payable, except
(a) taxes that are being contested in good faith by appropriate proceedings and
for which such Credit Party or Subsidiary, as applicable, has set aside on its
books adequate reserves to the extent required by GAAP or (b) to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.  No Governmental Authority has asserted any material Lien or other claim
against the Credit Parties or any Subsidiary thereof with respect to unpaid
taxes (except for taxes not yet due) which has not been discharged or resolved.
 
41

--------------------------------------------------------------------------------


 
(g)                 Intellectual Property Matters.  Each of the Credit Parties
and its Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, trade names, trade name rights,
copyrights and rights with respect to the foregoing which are required to
conduct its business except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.  No event has occurred which, to the
knowledge of the Credit Parties, permits, or after notice or lapse of time or
both would permit, the revocation or termination of any such rights, and, to the
knowledge of the Credit Parties, neither the Credit Parties nor any Subsidiary
thereof is liable to any Person for infringement under Applicable Law with
respect to any such rights as a result of its business operations, except as
could not reasonably be expected to have a Material Adverse Effect.
 
(h)                 Environmental Matters.  Except as could not reasonably be
expected to have a Material Adverse Effect:
 
(i)           The properties of the Credit Parties and their Subsidiaries do not
contain, and to their knowledge have not previously contained, any Hazardous
Materials in amounts or concentrations which (A) constitute or constituted a
violation of applicable Environmental Laws or (B) could give rise to liability
under applicable Environmental Laws;
 
(ii)           The properties of the Credit Parties and their Subsidiaries and
all operations conducted in connection therewith are in compliance, and have
been in compliance, with all applicable Environmental Laws, and there are no
Hazardous Materials at, under or about such properties or such operations in
amounts or concentrations which could reasonably be expected to interfere with
the continued operation of such properties;
 
(iii)           Neither any of the Credit Parties nor any Subsidiary thereof has
received any notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws, nor does any of the Credit Parties or any Subsidiary thereof
have knowledge or reason to believe that any such notice will be received or is
being threatened;
 
(iv)           To the knowledge of the Credit Parties, Hazardous Materials have
not been transported or disposed of from the properties of the Credit Parties or
any of their Subsidiaries in violation of, or in a manner or to a location which
could reasonably be expected to give rise to liability under, Environmental
Laws, nor, to the knowledge of the Credit Parties, have any Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of such
properties in violation of, or in a manner which could reasonably be expected to
give rise to liability under, any Environmental Laws;
 
 
42

--------------------------------------------------------------------------------


 
(v)           No judicial proceedings or governmental or administrative action
is pending, or, to the knowledge of the Credit Parties, threatened, under any
Environmental Law to which any of the Credit Parties or any Subsidiary thereof
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the properties or operations of the Credit Parties and their Subsidiaries; and
 
(vi)           To the knowledge of the Credit Parties, there has been no
release, or to the best of the Credit Parties’ knowledge, the threat of release,
of Hazardous Materials at or from the properties of the Credit Parties or any of
their Subsidiaries, in violation of or in amounts or in a manner that could
reasonably be expected to give rise to liability under Environmental Laws.
 
(i)                 ERISA.
 
(i)           Each of the Credit Parties and each ERISA Affiliate is in
compliance with all applicable provisions of ERISA and the regulations and
published interpretations thereunder with respect to all Employee Benefit Plans
except where any such non-compliance could not reasonably be expected to have a
Material Adverse Effect.  Except for any failure that would not reasonably be
expected to have a Material Adverse Effect, each Employee Benefit Plan that is
intended to be qualified under Section 401(a) of the Code has been determined by
the Internal Revenue Service to be so qualified, and each trust related to such
plan has been determined to be exempt under Section 501(a) of the Code.  No
liability that could reasonably be expected to result in a Material Adverse
Effect has been incurred by the Credit Parties or any ERISA Affiliate which
remains unsatisfied for any taxes or penalties with respect to any Employee
Benefit Plan or any Multiemployer Plan;
 
(ii)           No accumulated funding deficiency (as defined in Section 412 of
the Code) has been incurred (without regard to any waiver granted under Section
412 of the Code), nor has any funding waiver from the Internal Revenue Service
been received or requested with respect to any Pension Plan;
 
(iii)           Neither the Credit Parties nor any ERISA Affiliate has: (A)
engaged in a nonexempt prohibited transaction described in Section 406 of ERISA
or Section 4975 of the Code, (B) incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no premium
payments which are due and unpaid, (C) failed to make a required contribution or
payment to a Multiemployer Plan, or (D) failed to make a required installment or
other required payment under Section 412 of the Code except where any of the
foregoing individually or in the aggregate could not reasonably be expected to
have a Material Adverse Effect;
 
(iv)           No Termination Event that could reasonably be expected to result
in a Material Adverse Effect has occurred or is reasonably expected to occur;
and
 
 
43

--------------------------------------------------------------------------------


 
(v)           No proceeding, claim, lawsuit and/or investigation is existing or,
to the knowledge of the Credit Parties, threatened concerning or involving any
Employee Benefit Plan that could reasonably be expected to result in a Material
Adverse Effect.
 
(j)                 Margin Stock.  Neither the Credit Parties nor any Subsidiary
thereof is engaged principally or as one of its activities in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” (as each such term is defined or used in Regulation U of the Board of
Governors of the Federal Reserve System).  No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock,
unless the Credit Parties shall have given the Administrative Agent and Lenders
prior notice of such event and such other information as is reasonably necessary
to permit the Administrative Agent and Lenders to comply, in a timely fashion,
with all reporting obligations required by Applicable Law, or for any purpose
which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X of such Board of Governors.
 
(k)                 Government Regulation.  Neither the Credit Parties nor any
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company” (as each such term is defined or used in the Investment
Company Act of 1940, as amended).
 
(l)                 Burdensome Provisions.  Neither the Credit Parties nor any
Subsidiary thereof is a party to any indenture, agreement, lease or other
instrument, or subject to any corporate or partnership restriction, Governmental
Approval or Applicable Law which is so unusual or burdensome as in the
foreseeable future could be reasonably expected to have a Material Adverse
Effect.  The Credit Parties and their Subsidiaries do not presently anticipate
that future expenditures needed to meet the provisions of any statutes, orders,
rules or regulations of a Governmental Authority will be so burdensome as to
have a Material Adverse Effect.
 
(m)                 Financial Statements.  The (i) Consolidated balance sheets
of Jones Apparel Group and its Subsidiaries as of December 31, 2007, and the
related statements of income, stockholders’ equity and cash flows for the Fiscal
Years then ended and (ii) unaudited Consolidated balance sheet of Jones Apparel
Group and its Subsidiaries as of April 5, 2008, and related unaudited interim
statements of income, stockholders’ equity and cash flows, copies of which have
been furnished to the Administrative Agent and each Lender, are complete in all
material respects and fairly present in all material respects the assets,
liabilities and financial position of Jones Apparel Group and its Subsidiaries
as at such dates, and the results of the operations and changes of financial
position for the periods then ended, subject to normal year end
adjustments.  All such financial statements, including the related notes
thereto, have been prepared in accordance with GAAP.
 
(n)                 No Material Adverse Change.  Since December 31, 2007, there
has been no Material Adverse Effect.
 
(o)                 Liens.  None of the properties and assets of the Credit
Parties or any Subsidiary thereof is subject to any Lien, except Liens permitted
pursuant to Section 11.3.
 
 
44

--------------------------------------------------------------------------------


 
(p)                 Debt and Guaranty Obligations.  Schedule 7.1(p) is a
complete and correct listing of all Debt and Guaranty Obligations of the Credit
Parties and their Subsidiaries as of the Amendment Date in excess of $5,000,000.
 
(q)                 Litigation.  Except for matters existing on the Amendment
Date and set forth on Schedule 7.1(q), there are no actions, suits or
proceedings pending nor, to the knowledge of the Credit Parties, threatened
against or affecting the Credit Parties or any Subsidiary thereof or any of
their respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority, which could reasonably be expected to
have a Material Adverse Effect or which relate to the enforceability of any Loan
Documents.
 
(r)                 Absence of Defaults.  To the knowledge of the Credit
Parties, no event has occurred and is continuing which constitutes a Default or
an Event of Default.
 
(s)                 Accuracy and Completeness of Information.  The Credit
Parties have disclosed to the Lenders all agreements, instruments and corporate
or other restrictions to which they or any of their Subsidiaries are subject,
and all other matters known to them, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.  The written
information, taken as a whole, furnished by or on behalf of the Credit Parties
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) does not contain any material misstatement of fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Credit Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
 
(t)                 The Collateral Documents, upon execution and delivery by the
parties thereto, are effective to create in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral subject to such agreements and, when financing
statements in appropriate form are filed, such security interest shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the grantors thereunder in the Collateral, to the extent
perfection can be obtained by filing Uniform  Commercial Code financing
statements, in each case prior and superior in right to any other Person to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, other than with respect to the rights of Persons pursuant to Liens
permitted by Section 11.3.
 
 
45

--------------------------------------------------------------------------------


 
SECTION 7.2.  Survival of Representations and Warranties, Etc.  All
representations and warranties set forth in this Article VII and all
representations and warranties contained in any certificate delivered in
connection with this Agreement, or any of the Loan Documents (including but not
limited to any such representation or warranty made in or in connection with any
amendment thereto) shall constitute representations and warranties made under
this Agreement.  All representations and warranties made under this Agreement
shall be made or deemed to be made at and as of the Closing Date, shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.
 
ARTICLE VIII FINANCIAL INFORMATION AND NOTICES
 
Until all the Obligations (other than Obligations under Hedging Agreements) have
been paid and satisfied in full and the Revolving Credit Commitment and L/C
Commitment have terminated, unless consent has been obtained in the manner set
forth in Section 14.11 hereof, the Credit Parties will furnish or cause to be
furnished to the Administrative Agent (which the Administrative Agent will
promptly furnish to the Lenders at their respective addresses as set forth on
Schedule 1.1(a), or such other office as may be designated to the Administrative
Agent from time to time):
 
SECTION 8.1.  Financial Statements and Projections.  (a)  Quarterly Financial
Statements.  As soon as practicable and in any event within forty-five (45) days
after the end of the first three fiscal quarters of each Fiscal Year, an
unaudited Consolidated balance sheet of Jones Apparel Group and its Subsidiaries
as of the close of such fiscal quarter unaudited Consolidated statements of
stockholders’ equity and cash flows for the portion of the Fiscal Year then
ended, and unaudited Consolidated statements of income for the fiscal quarter
then ended and that portion of the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures for the corresponding period or periods of (or, in the
case of the balance sheet, as of the end of) the preceding Fiscal Year and
prepared by Jones Apparel Group in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the period, and certified by a Responsible Officer to present
fairly in all material respects the financial condition of Jones Apparel Group
and its Subsidiaries as of their respective dates and the results of operations
of Jones Apparel Group and its Subsidiaries for the respective periods then
ended, subject to normal year end adjustments.
 
(b)           Annual Financial Statements.  As soon as practicable and in any
event within ninety (90) days after the end of each Fiscal Year, an audited
Consolidated balance sheet of Jones Apparel Group and its Subsidiaries as of the
close of such Fiscal Year and audited Consolidated statements of income,
stockholders’ equity and cash flows for the Fiscal Year then ended, including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures for the preceding Fiscal Year and prepared by a
nationally recognized independent certified public accounting firm in accordance
with GAAP and, if applicable, containing disclosure of the effect on the
financial position or results of operation of any change in the application of
accounting principles and practices during the year, and accompanied by a report
thereon by such certified public accountants that is not qualified with respect
to scope limitations imposed by Jones Apparel Group or any of its Subsidiaries
or with respect to accounting principles followed by Jones Apparel Group or any
of its Subsidiaries not in accordance with GAAP.
 
 
46

--------------------------------------------------------------------------------


 
(c)           Monthly Financial Statements.  As soon as practicable and in any
event within twenty-five (25) days after the end of each month that is not the
last month of a fiscal quarter, an unaudited Consolidated balance sheet of Jones
Apparel Group and its Subsidiaries as of the close of such month, unaudited
Consolidated financial statement of stockholders’ equity and cash flows for the
portion of the Fiscal Year then ended, and unaudited Consolidated statements of
income for the fiscal month and year to date periods then ended and for the
corresponding periods of (or, in the case of the balance sheet, as of the end
of) the preceding Fiscal Year and prepared by Jones Apparel Group in accordance
with GAAP and, if applicable, containing disclosure of the effect on the
financial position or results of operations of any change in the application of
accounting principles and practices during the period, and certified by a
Responsible Officer to present fairly in all material respects the financial
condition of Jones Apparel Group and its Subsidiaries as of their respective
dates and the results of operations of Jones Apparel Group and its Subsidiaries
for the respective periods then ended.
 
SECTION 8.2.  Officer’s Compliance Certificate.  At each time financial
statements are delivered pursuant to Section 8.1(a) or (b) a certificate of a
Responsible Officer in the form of Exhibit F attached hereto (an “Officer’s
Compliance Certificate”).
 
SECTION 8.3.  Accountants’ Certificate.  At each time financial statements are
delivered pursuant to Section 8.1(b), a certificate of the independent public
accountants certifying such financial statements addressed to the Administrative
Agent for the benefit of the Lenders:
 
(a)                 stating that in making the examination necessary for the
certification of such financial statements, they obtained no knowledge of any
Default or Event of Default or, if such is not the case, specifying such Default
or Event of Default and its nature and period of existence; and
 
(b)                 including the calculations prepared by such accountants
required to establish whether or not the Credit Parties and their Subsidiaries
are in compliance with the financial covenants set forth in Article X hereof as
at the end of each respective period.
 
SECTION 8.4.  Other Reports.  (a)  Promptly but in any event within ten (10)
Business Days after the filing thereof, a copy of (i) each report or other
filing made by the Credit Parties or any or their Subsidiaries with the
Securities and Exchange Commission and required by the Securities and Exchange
Commission to be delivered to the shareholders of the Credit Parties or any or
their Subsidiaries, (ii) each report made by the Credit Parties or any of their
Subsidiaries to the Securities and Exchange Commission on Form 8-K and (iii)
each final registration statement of the Credit Parties or any of their
Subsidiaries filed with the Securities and Exchange Commission, except in
connection with pension plans and other employee benefit plans; and
 
(b)           Such other information regarding the Collateral, operations,
business affairs and financial condition of the Credit Parties or any of their
Subsidiaries as the Administrative Agent or any Lender may reasonably request.
 
SECTION 8.5.  Notice of Litigation and Other Matters.  Prompt (but in no event
later than ten (10) Business Days after a principal officer of the Credit
Parties obtains knowledge thereof) telephonic (confirmed in writing) or written
notice of:
 
(a)                 the commencement of all proceedings and investigations by or
before any Governmental Authority and all actions and proceedings in any court
or before any arbitrator against or involving the Credit Parties or any
Subsidiary thereof or any of their respective properties, assets or businesses
which in the reasonable judgment of the Credit Parties could reasonably be
expected to have a Material Adverse Effect;
 
47

--------------------------------------------------------------------------------


 
(b)                 any notice of any violation received by the Credit Parties
or any Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws, which in the
reasonable judgment of the Credit Parties in any such case could reasonably be
expected to have a Material Adverse Effect;
 
(c)                 any Default or Event of Default; and
 
(d)                 (i) any unfavorable determination letter from the Internal
Revenue Service regarding the qualification of an Employee Benefit Plan under
Section 401(a) of the Code (along with a copy thereof) which could reasonably be
expected to have a Material Adverse Effect, (ii) all notices received by the
Credit Parties or any ERISA Affiliate of the PBGC’s intent to terminate any
Pension Plan or to have a trustee appointed to administer any Pension Plan,
(iii) all notices received by the Credit Parties or any ERISA Affiliate from a
Multiemployer Plan sponsor concerning the imposition or amount of withdrawal
liability pursuant to Section 4202 of ERISA which could reasonably have a
Material Adverse Effect and (iv) the Credit Parties obtaining knowledge or
reason to know that the Credit Parties or any ERISA Affiliate has filed or
intends to file a notice of intent to terminate any Pension Plan under a
distress termination within the meaning of Section 4041(c) of ERISA.
 
SECTION 8.6.  Accuracy of Information.  All written information, reports,
statements and other papers and data furnished by or on behalf of the Credit
Parties to the Administrative Agent or any Lender (other than financial
forecasts) whether pursuant to this Article VIII or any other provision of this
Agreement, shall be, at the time the same is so furnished, true and complete in
all material respects.
 
ARTICLE IX AFFIRMATIVE COVENANTS
 
Until all of the Obligations (other than any Obligations under any Hedging
Agreement) have been paid and satisfied in full and the Revolving Credit
Commitment and L/C Commitment have terminated, unless consent has been obtained
in the manner provided for in Section 14.11, the Credit Parties will, and will
cause each of their Subsidiaries to:
 
 
48

--------------------------------------------------------------------------------


 
SECTION 9.1.  Preservation of Corporate Existence and Related Matters.  Except
as permitted by Section 11.5, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation and authorized to do business in each jurisdiction where the nature
and scope of its activities require it to so qualify under Applicable Law in
which the failure to so qualify would have a Material Adverse Effect.
 
SECTION 9.2.  Maintenance of Property.  Protect and preserve all properties
useful in and material to its business, including copyrights, patents, trade
names and trademarks; maintain in good working order and condition all
buildings, equipment and other tangible real and personal property material to
the conduct of its business, ordinary wear and tear excepted; and from time to
time make or cause to be made all renewals, replacements and additions to such
property necessary for the conduct of its business, so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times.
 
SECTION 9.3.  Insurance.  Maintain insurance with financially sound and
reputable insurance companies against such risks and in such amounts as are
customarily maintained by similar businesses and as may be required by
Applicable Law including, without limitation, hazard and business interruption
coverage.
 
SECTION 9.4.  Accounting Methods and Financial Records.  Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
 
SECTION 9.5.  Payment and Performance of Obligations.  Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay (a) all
material taxes, assessments and other governmental charges that may be levied or
assessed upon it or any of its property, and (b) subject to the thresholds and
other limitations set forth in Section 12.1(f) or Section 12.1(g), all other
material indebtedness, obligations and liabilities in accordance with customary
trade practices; provided, that the Credit Parties or such Subsidiary may
contest any item described in clause (a) or (b) of this Section 9.5 in good
faith so long as adequate reserves are maintained with respect thereto to the
extent required by GAAP.  It is expected that all payments in respect of the
Obligations, the Existing Debt Securities and the Additional Debt Securities
will be made by the Borrower.
 
SECTION 9.6.  Compliance With Laws and Approvals.  Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to observe or comply could not reasonably be expected
to have a Material Adverse Effect.
 
SECTION 9.7.  Environmental Laws.  In addition to and without limiting the
generality of Section 9.6, (a) comply with, and use best efforts to ensure such
compliance by all tenants and subtenants, with all applicable Environmental Laws
and obtain and comply with and maintain, and use its best efforts to ensure that
all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except where the failure to comply could not
reasonably have a Material Adverse Effect, (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws except (i) where the failure to do so could not reasonably be
expected to have a Material Adverse Effect or (ii) to the extent the Credit
Parties or any of their Subsidiaries are contesting, in good faith, any such
requirement, order or directive before the appropriate Governmental Authority so
long as adequate reserves are maintained with respect thereto to the extent
required by GAAP, and (c) defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Credit Parties
or such Subsidiaries, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the gross negligence or willful misconduct of the
party seeking indemnification therefor.
 
 
49

--------------------------------------------------------------------------------


 
SECTION 9.8.  Compliance with ERISA.  In addition to and without limiting the
generality of Section 9.6, (a) comply with all applicable provisions of ERISA
and the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans, except where the failure to comply could
not reasonably be expected to have a Material Adverse Effect, (b) not take any
action or fail to take action the result of which would result in a liability to
the PBGC or to a Multiemployer Plan in an amount that could reasonably be
expected to have a Material Adverse Effect, and (c) furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan concerning compliance with this
covenant as may be reasonably requested by the Administrative Agent.
 
SECTION 9.9.  Conduct of Business.  Engage only in businesses in substantially
the same fields as the businesses conducted on the Closing Date (including,
without limitation, the apparel, footwear, handbags, accessories, jewelry, denim
and cosmetics or other women’s accoutrements industries generally) and in lines
of business reasonably related thereto (collectively, “Permitted Lines of
Business”), or as otherwise permitted pursuant to the terms of this Agreement.
 
SECTION 9.10.  Visits and Inspections.  Permit representatives of the
Administrative Agent or any Lender, from time to time upon reasonable prior
notice to visit and inspect its properties; inspect and make extracts from its
books, records and files, including, but not limited to, management letters
prepared by independent accountants; and discuss with its principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business prospects.
 
SECTION 9.11.  Use of Proceeds.  The Credit Parties shall use the proceeds of
the Loans and the Letters of Credit to (a) refinance certain existing Debt, (b)
for working capital and general corporate purposes of the Credit Parties and
their Subsidiaries, including acquisitions and stock repurchases, and (c) the
payment of certain fees and expenses incurred in connection with the
transactions contemplated hereby or thereby.
 
SECTION 9.12.  Further Assurances  (a)  Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent, correct,
and cause each of its Subsidiaries promptly to correct, any material defect or
error that may be discovered in any Collateral Document or in the execution,
acknowledgment, filing or recordation thereof, and
 
 
50

--------------------------------------------------------------------------------


 
(b)           Promptly upon request by the Administrative Agent, or any Lender
through the Administrative Agent, do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, agreements, mortgages, assignments, financing statements and continuations
thereof, termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) to the fullest extent permitted by applicable law, subject any
Collateral Grantor’s properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (ii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iii) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Collateral Document or
under any other instrument executed in connection with any Collateral Document
to which any Collateral Grantor is or is to be a party, and cause each of its
Subsidiaries to do so.
 
SECTION 9.13.  Covenant to Add Additional Obligors and Give Security.  (x)  Upon
the formation or acquisition of any new direct or indirect Significant
Subsidiaries by any Credit Party, then in each case at the Borrower’s expense:
 
(a)                 in connection with the formation or acquisition of a
Significant Subsidiary that is not an entity that is a controlled foreign
corporation of Jones Apparel Group under Section 957 of the Internal Revenue
Code (a “CFC”), within 10 days after such formation or acquisition, cause each
such Subsidiary to duly execute and deliver to the Administrative Agent an
assumption agreement, in form and substance satisfactory to the Administrative
Agent, pursuant to which such Significant Subsidiary will become an Additional
Obligor party to this Agreement,
 
(b)                 within 15 days after such formation or acquisition of any
new Significant Subsidiary that is not a CFC, cause such Subsidiary to duly
execute and deliver to the Administrative Agent security agreement supplements
and other security agreements as specified by, and in form and substance
satisfactory to, the Administrative Agent, securing payment of all of the
Secured Obligations of such Subsidiary,
 
(c)                 within 30 days after such formation or acquisition, take,
and cause each newly acquired or newly formed Significant Subsidiary (other than
any Subsidiary that is a CFC) to take, whatever action (including, without
limitation, the filing of Uniform Commercial Code financing statements) may be
necessary or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the security agreement supplements and security agreements delivered
pursuant to this Section 9.13, enforceable against all third parties in
accordance with their terms,
 
(d)                 within 60 days after such formation or acquisition, deliver
to the Administrative Agent a signed copy of a favorable opinion, addressed to
the Administrative Agent and the Lenders, of counsel for the Credit Parties
acceptable to the Administrative Agent as to (1) the matters contained in
clauses (a), (b) and (c) above, (2) such assumption agreements, security
agreement supplements and security agreements being legal, valid and binding
obligations of each Credit Party party thereto enforceable in accordance with
their terms, as to the matters contained in clause (c) above, (3) such filings
and other actions being sufficient to create valid perfected Liens on such
properties, and (4) such other matters as the Administrative Agent may
reasonably request.
 
 
51

--------------------------------------------------------------------------------


 
(y)  With respect to any Grantor (as defined in the Collateral Documents) and
any Significant Subsidiary of the Credit Parties on the Amendment Date, at the
Borrower’s expense:
 
(e)                 within 15 days after the Amendment Date, cause each such
Subsidiary to duly execute and deliver to the Administrative Agent an assumption
agreement, in form and substance satisfactory to the Administrative Agent,
pursuant to which such Grantor or Significant Subsidiary will become an
Additional Obligor party to this Agreement,
 
(f)                 within 15 days after the Amendment Date, cause such Grantor
or Significant Subsidiary, to the extent that it has not already done so, to
duly execute and deliver to the Administrative Agent security agreement
supplements and other security agreements as specified by, and in form and
substance satisfactory to, the Administrative Agent, securing payment of all of
the Secured Obligations of such Subsidiary,
 
(g)                 within 30 days after the Amendment Date, take, and cause
each such Grantor or Significant Subsidiary, to the extent that it has not
already done so, to take, whatever action (including, without limitation, the
filing of Uniform Commercial Code financing statements) may be necessary or
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the security agreement supplements and security agreements delivered
pursuant to this Section 9.13, enforceable against all third parties in
accordance with their terms,
 
(h)                 within 30 days after the Amendment Date, deliver to the
Administrative Agent a signed copy of a favorable opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Credit Parties
acceptable to the Administrative Agent as to (1) the matters contained in
clauses (e), (f) and (g) above, (2) such assumption agreements, security
agreement supplements and security agreements being legal, valid and binding
obligations of each Credit Party party thereto enforceable in accordance with
their terms, as to the matters contained in clause (g) above, (3) such filings
and other actions being sufficient to create valid perfected Liens on such
properties, and (4) such other matters as the Administrative Agent may
reasonably request.
 
ARTICLE X FINANCIAL COVENANTS
 
Until all of the Obligations (other than any Obligations under any Hedging
Agreement) have been paid and satisfied in full and the Revolving Credit
Commitment and L/C Commitment have terminated, unless consent has been obtained
in the manner set forth in Section 14.11 hereof, the Credit Parties and their
Subsidiaries on a Consolidated basis will not:
 
SECTION 10.1.  Interest Coverage Ratio.  As of the last day of each fiscal
quarter listed below, permit the Interest Coverage Ratio for the period of four
(4) consecutive fiscal quarters ending on such date, to be less than the ratio
set forth opposite such date:
 
Fiscal Quarter Ended
Ratio
December 31, 2008
1.70 to 1.00
April 4, 2009
1.70 to 1.00
July 4, 2009
1.70 to 1.00
October 3, 2009
1.70 to 1.00
December 31, 2009
1.85 to 1.00
April 3, 2010
1.85 to 1.00

 
52

--------------------------------------------------------------------------------


SECTION 10.2.  Covenant Debt to EBITDA Ratio.  As of the last day of each fiscal
quarter listed below, permit the Covenant Debt to EBITDA Ratio to be more than
the ratio set forth opposite such date:
 
Fiscal Quarter Ended
Ratio
December 31, 2008
4.50 to 1.00
April 4, 2009
4.50 to 1.00
July 4, 2009
4.50 to 1.00
October 3, 2009
4.35 to 1.00
December 31, 2009
3.25 to 1.00
April 3, 2010
3.25 to 1.00



SECTION 10.3.  Asset Coverage Ratio.  As of the end of each fiscal quarter,
permit the Asset Coverage Ratio to be less than 1.75.
 
ARTICLE XI NEGATIVE COVENANTS
 
Until all of the Obligations (other than any Obligations under any Hedging
Agreement) have been paid and satisfied in full and the Revolving Credit
Commitment has expired or been terminated, unless consent has been obtained in
the manner set forth in Section 14.11 hereof, the Credit Parties will not and
will not permit any of their Subsidiaries to:
 
SECTION 11.1.  Limitations on Debt and Guaranty Obligations.  Create, incur,
assume or suffer to exist any Debt, including Guaranty Obligations, except:
 
(a)                 the Obligations of the Credit Parties;
 
(b)                 [Reserved];
 
(c)                 Debt existing on the Amendment Date, as set forth on
Schedule 7.1(p);
 
(d)                 Debt of the Credit Parties and their Subsidiaries, not
otherwise permitted under this Section 11.1, incurred in connection with (i)
Capitalized Leases, (ii) purchase money Debt and (iii) Debt of a Subsidiary
incurred and outstanding on or prior to the date on which such Subsidiary was
acquired by any Credit Party or otherwise became a Subsidiary of such Credit
Party, or Debt assumed by a Credit Party or a Subsidiary thereof in connection
with an asset acquisition which Debt was outstanding prior to the date of such
asset acquisition (in each case, other than Debt incurred as consideration in,
or to provide all or any portion of the funds or credit support utilized to
consummate, the transaction or series of transactions pursuant to which such
Subsidiary became a Subsidiary of such Credit Party or was otherwise acquired by
such Credit Party or pursuant to which such assets were acquired);
 
(e)                 additional Debt of the Credit Parties, not otherwise
permitted under this Section 11.1, in an aggregate outstanding amount not to
exceed $50,000,000 (or the equivalent Dollar Amount for borrowings denominated
in currencies other than Dollars) on any date of determination so long as no
Default or Event of Default exists on the date any such additional Debt is
created or arises as a result of any borrowing thereunder;
 
53

--------------------------------------------------------------------------------


 
(f)                 additional Debt of Subsidiaries of the Credit Parties (that
are not themselves Credit Parties) not otherwise permitted under this Section
11.1, in an aggregate outstanding amount not to exceed $15,000,000 (or the
equivalent Dollar Amount for borrowings denominated in currencies other than
Dollars) on any date of determination;
 
(g)                 Debt of the Credit Parties to any Subsidiary or any other
Credit Party and of any Subsidiary to the Credit Parties or any other
Subsidiary;
 
(h)                 Debt of the Credit Parties and their Subsidiaries arising
under Open Account Agreements in an aggregate amount not to exceed $200,000,000
(or the equivalent Dollar Amount for borrowings denominated in currencies other
than Dollars) on any date of determination; and
 
(i)                 Debt incurred in respect of the extension, renewal,
refinancing (including defeasance), replacement or refunding (collectively, the
“refinancing”) of Debt incurred pursuant to clause (a), (b), (c) or (e);
provided, that (i) such Debt is an aggregate principal amount (or if incurred
with original issue discount, an aggregate issue price) not in excess of the sum
of (x) the aggregate principal amount (or if incurred with original issue
discount, the aggregate accreted value) then outstanding of the Debt being
refinanced and (y) an amount necessary to pay any fees and expenses, including
premiums and defeasance costs, related to such refinancing, (ii) the average
life of such Debt is equal to or greater than the average life of the Debt being
refinanced, (iii) the stated maturity of such Debt is no earlier than the stated
maturity of the Debt being refinanced; and (iv) the new Debt shall not be senior
in right of payment to the Debt that is being refinanced;  provided, that none
of the Debt permitted to be incurred by this Section shall expressly restrict,
limit or otherwise encumber (unless such restriction, limitation or other
encumbrance is a Permitted Encumbrance (as defined below)), the ability of any
Subsidiary of the Credit Parties to make any payment to the Credit Parties or
any of their Subsidiaries (in the form of dividends, intercompany advances or
otherwise) for the purpose of enabling the Credit Parties to pay the
Obligations.  For purposes of this Section 11.1, with regard to any Debt, a
“Permitted Encumbrance” shall mean any restriction, limitation or other
encumbrance that applies solely if a default or event of default (other than a
default resulting solely from the breach of a representation or warranty) occurs
and is continuing under such Debt; provided further that, with respect to any
default or event of default (other than a payment default, including as a result
of acceleration, or a bankruptcy event with respect to the obligor of such
Debt), such encumbrance or restriction may not prohibit dividends to the Credit
Parties or any Subsidiary thereof to pay the Obligations for more than one
hundred eighty (180) days in any consecutive three hundred sixty (360) day
period.
 
SECTION 11.2.  [Reserved].
 
54

--------------------------------------------------------------------------------




SECTION 11.3.  Limitations on Liens.  Create, incur, assume or suffer to exist,
any Lien on or with respect to any of its assets or properties (including
without limitation shares of capital stock or other ownership interests), real
or personal, whether now owned or hereafter acquired, except:
 
(a)                 Liens for taxes, assessments and other governmental charges
or levies (excluding any Lien imposed pursuant to any of the provisions of ERISA
or Environmental Laws) not yet due or as to which the period of grace, if any,
related thereto has not expired or which are being contested in good faith and
by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
 
(b)                 the claims of materialmen, mechanics, carriers,
warehousemen, processors or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, (i) which are not overdue for a
period of more than thirty (30) days or (ii) which are being contested in good
faith and by appropriate proceedings;
 
(c)                 Liens consisting of deposits or pledges made in the ordinary
course of business in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar legislation or
obligations under customer service contracts;
 
(d)                 Liens constituting encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, which do not, in any case, materially detract from the value of such
property or materially impair the use thereof in the ordinary conduct of
business;
 
(e)                 Liens created under the Loan Documents and other Liens for
the benefit of the Administrative Agent and the Secured Parties;
 
(f)                 Liens incurred in the ordinary course of business not to
exceed $10,000,000 in the aggregate outstanding in addition to Liens existing on
the Amendment Date;
 
(g)                 Liens existing on any property or asset prior to the
acquisition thereof by the Credit Parties or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary or is merged with or
into the Credit Parties or any Subsidiary after the Amendment Date prior to the
time such Person becomes a Subsidiary or is so merged;
 
(h)                 Liens in existence on the Amendment Date and described on
Schedule 11.3;
 
(i)                 Liens securing Debt incurred in connection with Capitalized
Leases and purchase money Debt permitted under Section 11.1(e); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition of the related asset, (ii) such Liens do not at any time encumber
any property other than the property financed by such Debt, (iii) the amount of
Debt secured thereby is not increased and (iv) the principal amount of Debt
secured by any such Lien shall at no time exceed one hundred percent (100%) of
the original purchase price of such property at the time it was acquired;
 
(j)                 Liens incurred to secure appeal bonds and judgment and
attachment Liens in respect of judgments or orders that do not constitute an
Event of Default under Section 12.1(m);
 
55

--------------------------------------------------------------------------------


 
(k)                 Liens arising solely by virtue of any statutory or common
law provision relating to banker’s liens, rights of setoff or similar rights and
remedies, in each case as to deposit accounts or other funds maintained with a
creditor depository institution;
 
(l)                 deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(m)                 Liens arising in the ordinary course of business that do not
secure monetary obligations;
 
(n)                 Liens arising by the terms of letters of credit entered into
in the ordinary course of business to secure reimbursement obligations
thereunder;
 
(o)                 Liens securing Debt or other obligations between the Credit
Parties and a Subsidiary or between Subsidiaries or Credit Parties;
 
(p)                 Liens granted to any bank or other institution securing the
payments to be made to such bank or other institution by the Credit Parties or a
Subsidiary of the Credit Parties pursuant to any Hedging Agreement; provided
that, such agreements are entered into in, or are incidental to, the ordinary
course of business; and
 
(q)                 The refinancing of any Lien referred to in clause (g), (h),
(i) or (p) provided, that the principal amount of Debt (or, if incurred with
original issue discount, an aggregate issue price) secured thereby and not
otherwise authorized by clause (g), (h), (i) or (p) shall not exceed the
principal amount of Debt (or if incurred without original issue discount, the
aggregate accreted value) plus any fees and expenses, including premiums and
defeasance costs, payable in connection with any such extension, renewal,
replacement or refunding, so secured at the time of such extension, renewal,
replacement or refunding;
 
provided, that, in no event shall any Liens permitted in accordance with clause
(f), (j) or (m) be granted after the Amendment Date with respect to any
intellectual property of the Credit Parties or any of their Subsidiaries.
 
SECTION 11.4.  Limitations on Loans, Advances, Investments and
Acquisitions.  Purchase, own, invest in or otherwise acquire, directly or
indirectly, any capital stock (other than capital stock of the Credit Parties),
interests in any partnership, limited liability company or joint venture
(including without limitation the creation or capitalization of any Subsidiary),
evidence of Debt or other obligation or security, substantially all or a portion
of the business or assets of any other Person or any other investment or
interest whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of property in, any Person, or enter into, directly or
indirectly, any commitment or option in respect of the foregoing (collectively,
“Investments”) except:
 
(a)                 Investments in Subsidiaries existing on the Amendment Date
and the other existing loans, advances and Investments described on Schedule
11.4;
 
(b)                 Investments made in accordance with the Permitted Investment
Policy as in effect on the Amendment Date;
 
 
56

--------------------------------------------------------------------------------


 
(c)                 Investments by the Credit Parties or any Subsidiary,
including Investments in the form of acquisitions, including acquisitions of all
or substantially all of the business or a line of business (whether by the
acquisition of capital stock, assets or any combination thereof) of any other
Person, so long as (i) a Responsible Officer certifies to the Administrative
Agent and the Required Lenders that no Default or Event of Default has occurred
and is continuing or would result from the closing of such acquisition or the
consummation of such Investment, such certification to include, for any
acquisition involving a purchase price in excess of $50,000,000, either
individually or in a series of related transactions, a financial condition
certificate to which is attached a pro forma balance sheet of Jones Apparel
Group and its Subsidiaries setting forth on a pro forma basis the financial
condition of Jones Apparel Group and its Subsidiaries on a Consolidated basis as
of the most recently ended Fiscal Year, reflecting on a pro forma basis the
effect of the transactions contemplated by such acquisition, including all fees
and expenses  in connection therewith, and evidencing compliance on a pro forma
basis with the covenants contained in Article X hereof, and (ii) the price for
such Investment, together with all other Investments made in accordance with
this clause (c) after the Amendment Date, does not exceed $10,000,000 in the
aggregate;
 
(d)                 Investments set forth on Schedule 11.4 (other than
Investments in Subsidiaries) in an amount not to exceed $10,000,000;
 
(e)                 loans and advances to third party contractors in the
ordinary course of business and consistent with past practice not to exceed in
an aggregate outstanding amount $6,000,000 (excluding such loans and advances
consisting of prepayments or advances for inventory or services); and loans and
advances to employees of the Credit Parties and their Subsidiaries in an
aggregate outstanding amount not to exceed $4,000,000; and
 
(f)                 intercompany loans and advances among the Credit Parties and
their Subsidiaries so long as permitted under the terms of Sections 11.1 and
11.3.
 
SECTION 11.5.  Limitations on Mergers and Liquidation.  Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) except so long as
no Default or Event of Default has occurred and is continuing, or would result
therefrom:
 
(a)                 any Credit Party may merge or consolidate with or into any
Person; provided that (i) such Credit Party shall be the survivor of such merger
or consolidation or (ii) the survivor assumes and succeeds to the Obligations of
such Credit Party pursuant to an assumption agreement in form reasonably
satisfactory to the Administrative Agent and the Required Lenders;
 
(b)                 any Wholly-Owned Subsidiary of the Credit Parties may merge
or consolidate with or into any other Wholly-Owned Subsidiary of the Credit
Parties;
 
(c)                 any Wholly-Owned Subsidiary may merge or consolidate with or
into the Person such Wholly-Owned Subsidiary was formed to acquire in connection
with an acquisition permitted by Section 11.4(b), (c) or (d);
 
 
57

--------------------------------------------------------------------------------


 
(d)                 any Wholly-Owned Subsidiary of the Credit Parties may merge
or consolidate with or into any Credit Party; provided that, such Credit Party
is the survivor of such merger or consolidation; and
 
(e)                 any Credit Party may merge or consolidate with or into any
other Credit Party.
 
SECTION 11.6.  Limitations on Sale or Transfer of Assets.  Convey, sell, lease,
assign, transfer or otherwise dispose of any of its property, business or
assets, whether now owned or hereafter acquired (collectively, “sale”), except
for the following:
 
(a)                 the sale of inventory in the ordinary course of business;
 
(b)                 the sale of obsolete assets no longer used or usable in the
business of the Credit Parties or any of their Subsidiaries;
 
(c)                 the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof;
 
(d)                 the sale of assets between the Credit Parties and any
Subsidiary or between Subsidiaries or Credit Parties;
 
(e)                 the sale of any other assets of the Credit Parties and their
Subsidiaries outside the ordinary course of business so long as the total fair
market value for all such sales on and after the Amendment Date on an aggregate
basis does not exceed $10,000,000; and
 
(f)                 the sale of assets purchased in accordance with the
Permitted Investment Policy as in effect on the Amendment Date.
 
SECTION 11.7.  Limitations on Dividends and Distributions.  Declare or pay any
dividends upon any of its capital stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its capital stock, or make any
distribution of cash, property or assets among the holders of shares of its
capital stock, or make any change in its capital structure that could reasonably
be expected to have a Material Adverse Effect; provided that: (a) the Credit
Parties may pay dividends solely in shares of their own capital stock or other
ownership interest (including dividends consisting of rights to purchase such
capital stock or other ownership interest), (b) any Subsidiary may pay dividends
or make distributions to the Credit Parties or any Wholly-Owned Subsidiary of
the Credit Parties, (c) any Credit Party may pay dividends or make distributions
to any other Credit Party and (d) as long as no Default or Event of Default has
occurred and is continuing or would be created thereby (i) until April 1, 2009,
the Credit Parties may declare and pay dividends on shares of their capital
stock or other ownership interests consistent with past practice established
prior to the Amendment Date, (ii) the Credit Parties or any Subsidiary may
redeem shares of their capital stock or other ownership interest pursuant to a
plan approved by the Board of Directors of the Credit Parties or such
Subsidiary, as applicable (A) to the extent required by contracts entered into
prior to the Amendment Date and (B)additional share repurchases in an amount not
to exceed $5,000,000 after the Amendment Date, and (iii) from and after April 1,
2009, so long as the Borrowing Availability Limit is not less than $200,000,000
at the time such dividend is paid, the Credit Parties may pay dividends in an
amount not to exceed in any calendar year an amount equal to $30,000,000 (but
only $22,500,000 for period commencing April 1, 2009 and ending December 31,
2009) plus 10% of cumulative Net Income for the immediately preceding calendar
year.
 
58

--------------------------------------------------------------------------------


 
SECTION 11.8.  Transactions with Affiliates.  Directly or indirectly enter into,
or be a party to, any transaction with any of its Affiliates, except (i) on
terms that are no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not its Affiliate, (ii) without limiting
any other provision of this Agreement, in connection with any acquisition
otherwise permitted pursuant to the terms of this Agreement or (iii) for
transactions between Credit Parties or between Credit Parties and Subsidiaries
of Credit Parties.
 
SECTION 11.9.  Changes in Fiscal Year End.  Change its Fiscal Year.
 
SECTION 11.10.  Amendments; Payments and Prepayments of Material Debt and
Subordinated Debt.  Upon the occurrence and continuation of a Default or an
Event of Default, amend or modify (or permit the modification or amendment of)
in any manner materially adverse to the Lenders any of the terms or provisions
of any Debt in excess of $25,000,000, including without limitation the
Additional Debt Securities, if any, or any Subordinated Debt, or cancel or
forgive, make any voluntary or optional payment or prepayment on, or redeem or
acquire for value (including, without limitation, by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due) any Subordinated Debt.
 
SECTION 11.11.  Limitations on Capital Expenditures.  Make, or permit any of its
Subsidiaries to make, any Capital Expenditures that would cause the aggregate of
all such Capital Expenditures made by the Credit Parties and their Subsidiaries
in any calendar year to exceed $75,000,000.
 
ARTICLE XII DEFAULT AND REMEDIES
 
SECTION 12.1.  Events of Default.  Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:
 
(a)                 Default in Payment of Principal of Loans and Reimbursement
Obligations.  The Borrower shall default in any payment of principal of any Loan
or Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
 
(b)                 Other Payment Default.  The Borrower shall default in the
payment when and as due (whether at maturity, by reason of acceleration or
otherwise) of interest on any Loan or Reimbursement Obligation or the payment of
any other Obligation (other than any Obligation under any Hedging Agreement),
and such default shall continue unremedied for three (3) Business Days.
 
(c)                 Misrepresentation.  Any representation or warranty made or
deemed to be made by the Credit Parties or any of their Subsidiaries, if
applicable, under this Agreement, any Loan Document or any amendment hereto or
thereto, shall at any time prove to have been incorrect or misleading in any
material respect when made or deemed made.
 
(d)                 Default in Performance of Certain Covenants.  Any of the
Credit Parties shall default in the performance or observance of any covenant or
agreement contained in Article X or XI of this Agreement.
 
 
59

--------------------------------------------------------------------------------


 
(e)                 Default in Performance of Other Covenants and
Conditions.  Any of the Credit Parties or any Subsidiary thereof, if applicable,
shall default in the performance or observance of any term, covenant, condition
or agreement contained in this Agreement (other than as specifically provided
for otherwise in this Section 12.1) or any other Loan Document and such default
shall continue for a period of thirty (30) days after written notice thereof has
been given to the Borrower by the Administrative Agent.
 
(f)                 Hedging Agreement.  Any termination payments in an amount
greater than $50,000,000 shall be due by any Credit Party under any Hedging
Agreement and such amount is not paid within thirty (30) Business Days of the
due date thereof.
 
(g)                 Debt Cross-Default.  Any of the Credit Parties or any of
their Subsidiaries shall (i) default in the payment of principal or interest on
any Debt (other than the Loans or any Reimbursement Obligation) the aggregate
outstanding amount of which Debt is in excess of $50,000,000, beyond the period
of grace if any, provided in the instrument or agreement under which such Debt
was created, or (ii) default in the observance or performance of any other
agreement or condition relating to any Debt (other than the Loans or any
Reimbursement Obligation), the aggregate outstanding amount of which Debt is in
excess of $50,000,000 or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Debt (or a trustee or agent on behalf of
such holder or holders) to cause, with the giving of notice if required, any
such Debt to become due prior to its stated maturity (any applicable grace
period having expired).
 
(h)                 Change in Control.  Any person or group of persons (within
the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended), other than a Credit Party or any Subsidiary thereof, shall obtain
ownership or control in one or more series of transactions of more than
thirty-three and one-third percent (33.33%) of the common stock or thirty-three
and one-third percent (33.33%) of the voting power of any Credit Party entitled
to vote in the election of members of the Board of Directors of such Credit
Party or there shall have occurred under any indenture or other instrument
evidencing any debt in excess of $50,000,000 any “change in control” (as defined
in such indenture or other evidence of debt) obligating the Borrower to
repurchase, redeem or repay all or any part of the debt or capital stock
provided for therein (any such event, a “Change in Control”).  Further, except
as set forth in Section 11.5, Jones Apparel Group shall at all times own 100% of
the capital stock of Jones Apparel Group Holdings and Jones Apparel Group
Holdings shall at all times own 100% of the capital stock of the Borrower.
 
(i)                 Voluntary Bankruptcy Proceeding.  Any Credit Party or any
Subsidiary thereof shall (i) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (ii) file a petition seeking to
take advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
 
 
60

--------------------------------------------------------------------------------


 
(j)                 Involuntary Bankruptcy Proceeding.  A case or other
proceeding shall be commenced against any Credit Party or any Subsidiary thereof
in any court of competent jurisdiction seeking (i) relief under the federal
bankruptcy laws (as now or hereafter in effect) or under any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or adjustment of debts, or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for any Credit Party or any Subsidiary thereof
or for all or any substantial part of their respective assets, domestic or
foreign, and such case or proceeding shall continue without dismissal or stay
for a period of sixty (60) consecutive days, or an order granting the relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such federal bankruptcy laws) shall be entered.
 
(k)                 Collateral Documents.  Any Collateral Document or financing
statement after delivery thereof shall for any reason (other than as permitted
under any Collateral Document) cease to create a valid and perfected lien on and
security interest in any material amount of the Collateral purported to be
covered thereby.
 
(l)                 Termination Event.  The occurrence of any of the following
events: (i) the Borrower or any ERISA Affiliate fails to make full payment to an
Employee Benefit Plan when due (after giving effect to any applicable grace
period) of contributions in excess of $2,000,000, (ii) an accumulated funding
deficiency in excess of $2,000,000 occurs or exists, whether or not waived, with
respect to any Pension Plan or (iii) a Termination Event that could reasonably
be expected to result in liability in excess of $5,000,000 to the Borrower or
any ERISA Affiliate.
 
(m)                 Judgment.  A judgment or order for the payment of money
which causes the aggregate amount of all such judgments to exceed $50,000,000 in
any Fiscal Year shall be entered against any Credit Party or any Subsidiary
thereof by any court and such judgment or order shall continue without discharge
or stay for a period of thirty (30) days.
 
SECTION 12.2.  Remedies.  Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Credit Parties:
 
(a)                 Acceleration; Termination of Facilities.  Declare the
principal of and interest on the Loans, the Reimbursement Obligations at the
time outstanding, and all other amounts owed to the Lenders and to the
Administrative Agent under this Agreement or any of the other Loan Documents
(other than any Hedging Agreement) (including, without limitation, all L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) and all other
Obligations (other than Obligations owing under any Hedging Agreement), to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived, anything in this Agreement or the other Loan
Documents to the contrary notwithstanding, and terminate the Credit Facility and
any right of the Borrower to request borrowings or Letters of Credit thereunder;
provided, that upon the occurrence of an Event of Default specified in Section
12.1(i) or (j) with respect to the Credit Parties, the Credit Facility shall be
automatically terminated and all Obligations (other than obligations owing under
any Hedging Agreement) shall automatically become due and payable.
 
 
61

--------------------------------------------------------------------------------


 
(b)                 Letters of Credit.  With respect to all Letters of Credit
with respect to which presentment for honor shall not have occurred at the time
of an acceleration pursuant to the preceding paragraph, require the Borrower at
such time to deposit or cause to be deposited in a cash collateral account
opened by the Administrative Agent an amount equal to the Dollar Amount of the
aggregate then undrawn and unexpired amount of such Letters of Credit.  Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay the other
Obligations.  After all such Letters of Credit shall have expired or been fully
drawn upon, the Reimbursement Obligation shall have been satisfied and all other
Obligations shall have been paid in full, the balance, if any, in such cash
collateral account shall be promptly returned to the Borrower.
 
(c)                 Rights of Collection.  Exercise on behalf of the Lenders all
of its other rights and remedies under this Agreement, the other Loan Documents
and Applicable Law, in order to satisfy all of the Obligations.
 
SECTION 12.3.  Rights and Remedies Cumulative; Non-Waiver; Etc.  The enumeration
of the rights and remedies of the Administrative Agent and the Lenders set forth
in this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the Loan Documents or that may now or hereafter exist in law or in equity or by
suit or otherwise.  No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude other or further exercise thereof or
the exercise of any other right, power or privilege or shall be construed to be
a waiver of any Event of Default.  No course of dealing between the Credit
Parties, the Administrative Agent and the Lenders or their respective agents or
employees shall be effective to change, modify or discharge any provision of
this Agreement or any of the other Loan Documents or to constitute a waiver of
any Event of Default.
 
ARTICLE XIII THE ADMINISTRATIVE AGENT
 
SECTION 13.1.  Appointment.  Each of the Lenders hereby irrevocably designates
and appoints Wachovia as Administrative Agent of such Lender under this
Agreement and the other Loan Documents for the term hereof and each such Lender
irrevocably authorizes Wachovia as Administrative Agent for such Lender, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and such other Loan Documents, together with such other powers as are reasonably
incidental thereto, including acting as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Credit Parties and their Subsidiaries to secure any of the Secured
Obligations.  Notwithstanding any provision to the contrary elsewhere in this
Agreement or such other Loan Documents, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein and
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or the other Loan Documents or otherwise exist
against the Administrative Agent.  Any reference to the Administrative Agent in
this Article XIII shall be deemed to refer to the Administrative Agent solely in
its capacity as Administrative Agent and not in its capacity as a Lender.
 
 
62

--------------------------------------------------------------------------------


 
SECTION 13.2.  Delegation of Duties.  The Administrative Agent may execute any
of its respective duties under this Agreement and the other Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by the Administrative Agent with reasonable care.
 
SECTION 13.3.  Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact, Subsidiaries
or Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or the
other Loan Documents (except for actions occasioned solely by its or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower or any of its Subsidiaries or any officer
thereof contained in this Agreement or the other Loan Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or the other Loan Documents or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement, any other Loan
Document or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created by
the Collateral Documents or for any failure of the Borrower or any of its
Subsidiaries to perform its obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Borrower or any of its Subsidiaries.
 
SECTION 13.4.  Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the holder of
any Revolving Credit Loan as the owner thereof for all purposes unless such
Revolving Credit Loan shall have been transferred in accordance with Section
14.10 hereof.  The Administrative Agent shall be fully justified in failing or
refusing to take any action under this Agreement and the other Loan Documents
unless it shall first receive such advice or concurrence of the Required Lenders
(or, when expressly required hereby or by the relevant other Loan Document, all
the Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action
except for its own gross negligence or willful misconduct.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, when expressly required hereby, all the
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
 
SECTION 13.5.  Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”.  In the event that the Administrative
Agent receives such a notice, it shall promptly give notice thereof to the
Lenders.  The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders, except to the extent that other provisions of this
Agreement expressly require that any such action be taken or not be taken only
with the consent and authorization or the request of the Lenders or the Required
Lenders.
 
 
63

--------------------------------------------------------------------------------


 
SECTION 13.6.  Non-Reliance on the Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Administrative Agent hereinafter taken, including any review
of the affairs of the Borrower or any of its Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries and made its own decision to make its Loans and
issue or participate in Letters of Credit hereunder and enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries.  Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or by the other Loan Documents, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrower or any of its Subsidiaries which
may come into the possession of the Administrative Agent or any of its
respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates.
 
SECTION 13.7.  Indemnification.  The Lenders agree to indemnify the
Administrative Agent in its capacity as such and (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to the respective amounts of their Revolving Credit Commitment
Percentage from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following the payment of the Loans or any Reimbursement Obligation) be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or the other Loan Documents, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent they result from the
Administrative Agent’s bad faith, gross negligence or willful misconduct.  The
agreements in this Section 13.7 shall survive the payment of the Loans, any
Reimbursement Obligation and all other amounts payable hereunder and the
termination of this Agreement.
 
 
64

--------------------------------------------------------------------------------


 
SECTION 13.8.  The Administrative Agent in Its Individual Capacity.  The
Administrative Agent and its respective Subsidiaries and Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower as though the Administrative Agent were not an Administrative Agent
hereunder.  With respect to any Loans made or renewed by it and with respect to
any Letter of Credit issued by it or participated in by it, the Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
 
SECTION 13.9.  Resignation of the Administrative Agent; Successor Administrative
Agent.  Subject to the appointment and acceptance of a successor as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Credit Parties.  Upon any such resignation, the Required
Lenders shall have the right, subject to the approval of the Credit Parties (so
long as no Default or Event of Default has occurred and is continuing), to
appoint a successor Administrative Agent, which successor shall have minimum
capital and surplus of at least $500,000,000.  If no successor Administrative
Agent shall have been so appointed by the Required Lenders, been approved (so
long as no Default or Event of Default has occurred and is continuing) by the
Credit Parties or have accepted such appointment within thirty (30) days after
the Administrative Agent’s giving of notice of resignation, then the
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent reasonably acceptable to the Credit Parties (so long as no
Default or Event of Default has occurred and is continuing), which successor
shall have minimum capital and surplus of at least $500,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the retiring Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder (except that the
retiring Administrative Agent shall continue to hold any Collateral until such
time as a successor Administrative Agent is appointed).  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 13.9 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.
 
SECTION 13.10.  Syndication and Documentation Agents.  Each Syndication Agent in
its capacity as Syndication Agent and each documentation agent in its capacity
as documentation agent shall have no duties or responsibilities and no
liabilities under this Agreement or any other Loan Document but shall be
entitled, in such capacity, to the same protections afforded to the
Administrative Agent under this Article XIII.
 
ARTICLE XIV MISCELLANEOUS
 
SECTION 14.1.  Notices.  (a)  Method of Communication.  Except as otherwise
provided in this Agreement, all notices and communications hereunder shall be in
writing, or by telephone subsequently confirmed in writing.  Any notice shall be
effective if delivered by hand delivery or sent via telecopy, recognized
overnight courier service or certified mail, return receipt requested, and shall
be presumed to be received by a party hereto (i) on the date of delivery if
delivered by hand or sent by telecopy, (ii) on the next Business Day if sent by
recognized overnight courier service and (iii) on the third (3rd) Business Day
following the date sent by certified mail, return receipt requested.  A
telephonic notice to the Administrative Agent as understood by the
Administrative Agent will be deemed to be the controlling and proper notice in
the event of a discrepancy with or failure to receive a confirming written
notice.
 
65

--------------------------------------------------------------------------------


 
(b)           Addresses for Notices.  Notices to any party shall be sent to it
at the following addresses, or any other address as to which all the other
parties are notified in writing.
 
If to the Credit Parties:
 
Jones Apparel Group, Inc.
1411 Broadway
New York, New York  10018
Attention:  Chief Financial Officer
Telephone No.:  (212) 703-9152
Telecopy No.:  (212) 703-9154
 
If to Wachovia:
 
Wachovia Bank, National Association
Administrative Agent:
201 South College Street, CP-8
Charlotte, NC 28288-0680
Attention: Syndication Agency Services
Telephone No:  704-715-1353
Telecopy No:  704-383-0288
 
With copies to:
 
Wachovia Bank, National Association
Administrative Agent:
1339 Chestnut Street, PA4830
Philadelphia, PA  19107
Attention: Susan T. Gallagher
Telephone No:  267-321-6712
Telecopy No:  267-321-6700
 
If to any Lender:
 
To the Address set forth on Schedule 1.1(a) hereto
 
(c)           Administrative Agent’s Office.  The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and the Lenders, as the Administrative Agent’s Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed.
 
SECTION 14.2.  Expenses; Indemnity.  The Borrower will (a) pay all reasonable
out-of-pocket expenses of the Administrative Agent in connection with (i) the
preparation, execution and delivery of this Agreement and each other Loan
Document, whenever the same shall be executed and delivered, including without
limitation the reasonable out-of-pocket syndication and due diligence expenses
and reasonable fees and disbursements of counsel for the Administrative Agent
and (ii) the preparation, execution and delivery of any waiver, amendment or
consent by the Administrative Agent or the Lenders relating to this Agreement or
any other Loan Document, including without limitation reasonable fees and
disbursements of counsel for the Administrative Agent, (b) pay all reasonable
out-of-pocket expenses of the Administrative Agent actually incurred in
connection with the administration of the Credit Facility, (c) pay all
reasonable out-of-pocket expenses of the Administrative Agent and each Lender
actually incurred in connection with the enforcement of any rights and remedies
of the Administrative Agent and the Lenders under the Credit Facility, including
to the extent reasonable under the circumstances consulting with accountants,
attorneys and other Persons concerning the nature, scope or value of any right
or remedy of the Administrative Agent or any Lender hereunder or under any other
Loan Document or any factual matters in connection therewith, which expenses
shall include without limitation the reasonable fees and disbursements of such
Persons, and (d) defend, indemnify and hold harmless the Administrative Agent
and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, Administrative Agents, officers and directors, from and against any
losses, penalties, fines, liabilities, settlements, damages, costs and expenses,
suffered by any such Person in connection with any claim, investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with this Agreement, any other Loan Document or the
Loans, including without limitation reasonable attorney’s and consultant’s fees,
except to the extent that any of the foregoing result from the gross negligence
or willful misconduct of any indemnified party.
 
 
66

--------------------------------------------------------------------------------


 
SECTION 14.3.  Set-off.  In addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, upon and
after the occurrence of any Event of Default and during the continuance thereof,
the Lenders and any assignee or participant of a Lender in accordance with
Section 14.10 are hereby authorized by the Credit Parties at any time or from
time to time, without notice to the Credit Parties or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and to
apply any and all deposits (general or special, time or demand, including, but
not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Lenders, or any such assignee or participant to or for the credit or the
account of the Borrower against and on account of the Obligations irrespective
of whether or not (a) the Lenders shall have made any demand under this
Agreement or any of the other Loan Documents or (b) the Administrative Agent
shall have declared any or all of the Obligations to be due and payable as
permitted by Section 12.2 and although such Obligations shall be contingent or
unmatured.
 
SECTION 14.4.  Governing Law.  This Agreement, the Notes and the other Loan
Documents, unless otherwise expressly set forth therein, shall be governed by,
construed and enforced in accordance with the laws of the State of New York.
 
SECTION 14.5.  Consent to Jurisdiction.  Each of the parties hereto hereby
irrevocably consents to the personal jurisdiction of the state and federal
courts located in New York County, New York, in any action, claim or other
proceeding arising out of any dispute in connection with this Agreement and the
other Loan Documents, any rights or obligations hereunder or thereunder, or the
performance of such rights and obligations.  Each of the parties hereto hereby
irrevocably consents to the service of a summons and complaint and other process
in any action, claim or proceeding brought by any other party hereto in
connection with this Agreement or the other Loan Documents, any rights or
obligations hereunder or thereunder, or the performance of such rights and
obligations, on behalf of itself or its property, in the manner specified in
Section 14.1.  Nothing in this Section 14.5 shall affect the right of any of the
parties hereto to serve legal process in any other manner permitted by
Applicable Law or affect the right of any of the parties hereto to bring any
action or proceeding against any other party hereto or its properties in the
courts of any other jurisdictions.
 
67

--------------------------------------------------------------------------------


 
SECTION 14.6.  Waiver of Jury Trial.  THE ADMINISTRATIVE AGENT, EACH LENDER AND
EACH CREDIT PARTY HEREBY ACKNOWLEDGE THEY IRREVOCABLY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING
ARISING OUT OF ANY JUDICIAL PROCEEDING, ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF, CONNECTED WITH OR RELATING TO THE LOAN DOCUMENTS (“Dispute”) IN
CONNECTION WITH THIS AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS.
 
SECTION 14.7.  Reversal of Payments.  To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.
 
SECTION 14.8.  Injunctive Relief; Punitive Damages.  (a)  Each of the parties to
this Agreement recognizes that, in the event such party fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the other parties
hereto.  Therefore, each of the parties hereto agrees that the other parties
hereto, at such other party’s option, shall be entitled to pursue temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.
 
(b)           The Administrative Agent, the Lenders and the Credit Parties (on
behalf of themselves and their Subsidiaries) hereby agree that no such Person
shall have a remedy of punitive or exemplary damages against any other party to
a Loan Document and each such Person hereby waives any right or claim to
punitive or exemplary damages that they may now have or may arise in the future
in connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.
 
68

--------------------------------------------------------------------------------


 
SECTION 14.9.  Accounting Matters.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Amendment Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance therewith.
 
SECTION 14.10.  Successors and Assigns; Participations.  (a)  Benefit of
Agreement.  This Agreement shall be binding upon and inure to the benefit of the
Credit Parties, the Administrative Agent and the Lenders, all future holders of
the Notes, and their respective successors and permitted assigns, except that
the Borrower shall not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each Lender other than
pursuant to Section 11.5.
 
(b)           Assignment by Lenders.  Each Lender may, with the consent of the
Borrower (so long as no Default or Event of Default has occurred and is
continuing) and the consent of the Administrative Agent, which consents shall
not be unreasonably withheld or delayed, assign to one or more Eligible
Assignees all or a portion of its interests, rights and obligations under this
Agreement (including, without limitation, all or a portion of the Extensions of
Credit at the time owing to it and the Revolving Credit Notes held by it);
provided that:
 
(i)           each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s Revolving Credit Commitment and all
other rights and obligations under this Agreement;
 
(ii)           if less than all of the assigning Lender’s Revolving Credit
Commitment or Revolving Credit Loans is to be assigned, the Revolving Credit
Commitment or Revolving Credit Loans so assigned shall not be less than
$5,000,000;
 
(iii)           the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance in the form of Exhibit G attached hereto (an
“Assignment and Acceptance”), together with any Revolving Credit Note or
Revolving Credit Notes subject to such assignment;
 
(iv)           such assignment shall not, without the consent of the Borrower,
on behalf of itself and the other Credit Parties, require the Borrower, or any
other Credit Party, to file a registration statement with the Securities and
Exchange Commission or apply to or qualify the Revolving Credit Loans or the
Revolving Credit Notes under the blue sky laws of any state;
 
(v)           the assigning Lender shall pay to the Administrative Agent an
assignment fee of $3,000 upon the execution by such Lender of the Assignment and
Acceptance; provided that no such fee shall be payable upon any assignment by a
Lender to an Affiliate thereof; and
 
 
69

--------------------------------------------------------------------------------


 
(vi)           no consents will be required for assignments where the Eligible
Assignee is an Affiliate of the assigning Lender.
 
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least ten (10) Business Days after the execution thereof, (A) the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned in such Assignment and Acceptance, have the rights and obligations of a
Lender hereby and (B) the Lender thereunder shall, to the extent of the interest
assigned in such assignment, be released from its obligations under this
Agreement.
 
(c)           Rights and Duties upon Assignment.  By executing and delivering an
Assignment and Acceptance, the assigning Lender thereunder and the assignee
thereunder confirm to and agree with each other and the other parties hereto as
set forth in such Assignment and Acceptance.
 
(d)           Register.  The Administrative Agent shall maintain a copy of each
Assignment and Acceptance delivered to it and record the names and addresses of
the Lenders and the amount of the Extensions of Credit with respect to each
Lender from time to time in the Register.
 
No assignment shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this paragraph.  The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
(e)           Issuance of New Revolving Credit Notes.  Upon its receipt of an
Assignment and Acceptance executed by an assigning Lender and an Eligible
Assignee together with any Revolving Credit Note or Revolving Credit Notes if
any have been issued pursuant to this Agreement, subject to such assignment and
the written consent to such assignment, the Administrative Agent shall, if such
Assignment and Acceptance has been completed and is substantially in the form of
Exhibit G:
 
(i)           accept such Assignment and Acceptance;
 
(ii)           record the information contained therein in the Register;
 
(iii)           give prompt notice thereof to the Lenders and the Borrower, on
behalf of itself and the other Credit Parties; and
 
(iv)           promptly deliver a copy of such Assignment and Acceptance to the
Borrower.
 
Within ten (10) Business Days after receipt of notice, if requested by the
Eligible Assignee the Borrower shall execute and deliver to the Administrative
Agent, in exchange for the surrendered Revolving Credit Note or Revolving Credit
Notes, a new Revolving Credit Note or Revolving Credit Notes to the order of
such Eligible Assignee in amounts equal to the Revolving Credit Commitment
assumed by it pursuant to such Assignment and Acceptance and a new Revolving
Credit Note or Revolving Credit Notes to the order of the assigning Lender in an
amount equal to the Revolving Credit Commitment retained by it hereunder. Such
new Revolving Credit Note or Revolving Credit Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Revolving Credit Note or Revolving Credit Notes, shall be dated the effective
date of such Assignment and Acceptance and shall otherwise be in substantially
the form of the assigned Revolving Credit Notes delivered to the assigning
Lender.  Each surrendered Revolving Credit Note or Revolving Credit Notes shall
be canceled and returned to the Borrower.
 
70

--------------------------------------------------------------------------------


 
(f)           Participations.  Each Lender may sell participations to one or
more banks or other entities in all or a portion of its rights and/or
obligations under this Agreement (including, without limitation, all or a
portion of its Extensions of Credit and the Notes held by it); provided that:
 
(i)           each such participation shall be in an amount not less than
$5,000,000;
 
(ii)           such Lender’s obligations under this Agreement (including,
without limitation, its Revolving Credit Commitment) shall remain unchanged;
 
(iii)           such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;
 
(iv)           the Credit Parties, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement;
 
(v)           such Lender shall not permit such participant the right to approve
any waivers, amendments or other modifications to this Agreement or any other
Loan Document other than waivers, amendments or modifications which would reduce
the principal of or the interest rate on any Revolving Credit Loan or
Reimbursement Obligation, extend the term or increase the amount of the
Revolving Credit Commitment, reduce the amount of any fees to which such
participant is entitled, extend any scheduled payment date for principal,
interest or fees of any Revolving Credit Loan or participation, or release all
or substantially all of the Collateral, except as expressly contemplated hereby
or thereby; and
 
(vi)           any such disposition shall not, without the consent of the
Borrower, on behalf of itself and the other Credit Parties, require the Borrower
or any other Credit Party, to file a registration statement with the Securities
and Exchange Commission or apply to or qualify the Revolving Credit Loans or the
Revolving Credit Notes under the blue sky law of any state.
 
(g)           Disclosure of Information; Confidentiality.  Each of the
Administrative Agent, the Issuing Lenders and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors and
representatives (collectively, “Representatives”) (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) with the prior written consent of the Credit Parties, (h) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent,
the Issuing Lenders or any Lender on a nonconfidential basis from a source other
than the Credit Parties or (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
(customarily found in such publications) upon the Credit Parties’ prior review
and approval, which shall not be unreasonably withheld or delayed.  For the
purposes of this Section, “Information” means all information received from the
Credit Parties or any of their Subsidiaries relating to the Credit Parties or
their business, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Credit Parties; provided that, in the case of
information received from the Credit Parties after the Closing Date (other than
certificates or other information specifically required by the terms of this
Agreement), such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
71

--------------------------------------------------------------------------------


 
(h)           Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle organized for the specific purpose of making or
acquiring participations or investing in loans of the type made pursuant to this
Agreement (a “SPC”), correctly identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower, the option
to provide to the Borrower all or any part of any Extension of Credit that such
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Extension of Credit and (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Extension of
Credit, the Granting Lender shall be obligated to make such Extension of Credit
pursuant to the terms hereof.  The making of an Extension of Credit by an SPC
hereunder shall utilize the Revolving Credit Commitment of the Granting Lender
to the same extent, and as if, such Extension of Credit were made by such
Granting Lender.  Each party hereto hereby agrees that no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender).  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this clause, any SPC may (i) with notice to, but without
the prior written consent of, the Borrower and the Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interest in any Extension of Credit to the Granting Lender or to any financial
institution (consented to by the Borrower and Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Extensions of Credit and (ii) disclose on a
confidential basis any non-public information relating to Extensions of Credit
to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.  This clause may not
be amended without the written consent of each SPC.
 
72

--------------------------------------------------------------------------------


 
(i)           Certain Pledges or Assignments.  Nothing herein shall prohibit any
Lender from pledging or assigning any Note to any Federal Reserve Bank in
accordance with Applicable Law.
 
SECTION 14.11.  Amendments, Waivers and Consents.  Except as set forth below,
any term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, such amendment, waiver or consent is in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and delivered to the Administrative Agent and, in the
case of an amendment, signed by the Credit Parties; provided, in each case,
that:
 
(a)                 no amendment, waiver or consent shall (i) release any of the
Credit Parties, (ii) increase the amount or extend the time of the obligation of
the Lenders to make Revolving Credit Loans or issue or participate in Letters of
Credit, (iii) extend the originally scheduled time or times of payment of the
principal of any Revolving Credit Loan or Reimbursement Obligation or the time
or times of payment of interest or fees on any Revolving Credit Loan or
Reimbursement Obligation, (iv) reduce the rate of interest or fees payable on
any Revolving Credit Loan or Reimbursement Obligation, (v) reduce the principal
amount of any Revolving Credit Loan or Reimbursement Obligation, (vi) permit any
subordination of the principal or interest on any Revolving Credit Loan or
Reimbursement Obligation, (vii) permit any assignment (other than as
specifically permitted or contemplated in this Agreement) of any of the Credit
Parties’ rights and obligations hereunder, (viii) release or subordination of
the Lien position of all or substantially all of the Collateral in any
transaction or series of related transactions or (ix) amend the provisions of
this Section 14.11 or the definition of Required Lenders, without the prior
written consent of each Lender affected thereby; and
 
(b)                 no amendment, waiver or consent to the provisions of (i)
Article XIII shall be made without the written consent of the Administrative
Agent and (ii) Article III without the written consent of each Issuing Lender
affected thereby.
 
SECTION 14.12.  Performance of Duties.  The Credit Parties’ obligations under
this Agreement and each of the Loan Documents shall be performed by the Credit
Parties at their sole cost and expense.
 
SECTION 14.13.  All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied or the Credit Facility has not been
terminated.
 
SECTION 14.14.  Survival of Indemnities.  Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XIV and any other
provision of this Agreement and the Loan Documents shall continue in full force
and effect and shall protect the Administrative Agent and the Lenders against
events arising after such termination as well as before.
 
 
73

--------------------------------------------------------------------------------


 
SECTION 14.15.  Titles and Captions.  Titles and captions of Articles, Sections
and subsections in this Agreement are for convenience only, and neither limit
nor amplify the provisions of this Agreement.
 
SECTION 14.16.  Severability of Provisions.  Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
SECTION 14.17.  Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.  Delivery of any executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
SECTION 14.18.  Term of Agreement.  This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than obligations owing by any Credit Party to any Lender or Affiliate of
a Lender or the Administrative Agent under any Hedging Agreement) shall have
been indefeasibly and irrevocably paid and satisfied in full.  No termination of
this Agreement shall affect the rights and obligations of the parties hereto
arising prior to such termination.
 
SECTION 14.19.  Inconsistencies with Other Documents; Independent Effect of
Covenants.  (a)  In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control.
 
(b)           The Borrower expressly acknowledges and agrees that each covenant
contained in Article IX, X, or XI hereof shall be given independent effect.
 
 
74

--------------------------------------------------------------------------------


 
SECTION 14.20.  Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each borrower, guarantor or
grantor (the “Loan Parties”), which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.
 
SECTION 14.21.  Ratings of Loans.  Each Lender hereby agrees that nothing in
this agreement shall require or imply that the Loans shall be required to be
rated by any nationally recognized securities rating organization.
 
SECTION 14.22.  Release of Collateral.  Upon the sale, lease, transfer or other
disposition of any item of Collateral of any Collateral Grantor (including,
without limitation, as a result of the sale, in accordance with the terms of the
Loan Documents, of the Subsidiary that owns such Collateral) in accordance with
the terms of the Loan Documents, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to such Collateral Grantor such
documents in form and substance reasonably satisfactory to the Administrative
Agent as may be reasonably requested to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents in accordance with the terms of the Loan Documents.
 
[Signature pages to follow]
 
 
 
75

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their authorized officers, all as of the day and year first
written above.
 
[THE REQUISITE SIGNATURES ARE APPENDED TO AMENDMENT NO. 3 REFERRED TO IN THE
PRELIMINARY STATEMENTS]
 
 
 
 
76
 
 